Exhibit 10.1

REDACTED COPY—CONFIDENTIAL TREATMENT REQUESTED
Redacted portions have been marked with brackets containing asterisks ([***]). 
The redacted portions are subject to a request for confidential treatment and
have been filed separately with the Securities and Exchange Commission.

COLLABORATION AND LICENSE AGREEMENT

THIS Collaboration and License Agreement (“Agreement”) is made effective as of
February 9, 2007 (the “Effective Date”) by and among SELECT Vaccines Limited,
ABN 25 062 063 692, a company incorporated under the laws of Victoria, Australia
having its principal place of business at Suite 15, 545 St Kilda Road,
Melbourne, Victoria 3004, Australia (“SVL”), and Hepgenics Pty Ltd, ABN 44 104
360 714, a wholly owned subsidiary of SELECT VACCINES, a company incorporated
under the laws of Victoria, Australia having its principal place of business at
Suite 15, 545 St Kilda Road, Melbourne, Victoria 3004, Australia (together with
SELECT VACCINES, “SELECT”), and AVANT Immunotherapeutics, Inc., a Delaware
corporation having a principal place of business located at 119 Fourth Avenue,
Needham, Massachusetts 02494-2725 USA (“AVANT”).  SELECT and AVANT are each
hereafter referred to individually as a “Party” and together as “Parties”.

A. SELECT and AVANT desire to collaborate in the discovery and development of
vaccines against certain disease targets, whereby SELECT will use its virus-like
particle technologies to generate and characterize such vaccines and AVANT will
use its expertise with respect to vaccines.

B. AVANT wishes to obtain from SELECT a license to the Licensed Subject Matter
(hereinafter defined) and resulting discoveries on the terms set forth herein.

C. SELECT and AVANT desire to initiate the performance of the above-described
activities by SELECT and AVANT and therefore agree to undertake the foregoing,
all under the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
below, the parties agree as follows:


1 - DEFINITIONS

As used in this Agreement, the following terms have the meanings indicated:


1.1   “AFFILIATE” MEANS ANY BUSINESS CONTROLLED BY A PARTY, ANY BUSINESS ENTITY
THAT CONTROLS A PARTY, OR ANY BUSINESS ENTITY THAT IS CONTROLLED BY A BUSINESS
ENTITY THAT IS CONTROLLED BY A PARTY. FOR THE PURPOSES OF THIS SECTION 1.1,
“CONTROL” MEANS (I) THE DIRECT OR INDIRECT OWNERSHIP OF FIFTY PERCENT (50%) OR
MORE OF THE VOTING STOCK OR OTHER VOTING INTERESTS OR INTEREST IN THE PROFITS OF
THE PARTY, OR (II) THE ABILITY TO OTHERWISE CONTROL OR DIRECT THE DECISIONS OF
BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY THEREOF.

1


--------------------------------------------------------------------------------



1.2      “ANTIGEN” MEANS AT LEAST ONE PROTEIN (INCLUDING ANY GLYCO- OR
LIPO-PROTEIN), CARBOHYDRATE, COMPOUND OR OTHER COMPOSITION, AND ANY FRAGMENT,
PEPTIDE OR EPITOPE THEREOF, OR COMBINATIONS THEREOF THAT IS CAPABLE OF ELICITING
AN IMMUNE RESPONSE IN HUMANS.


1.3      “AVANT COLLABORATION INVENTION” MEANS A COLLABORATION INVENTION CREATED
OR CONCEIVED SOLELY BY AVANT EMPLOYEES.


1.4      “BUSINESS DAY” MEANS A DAY OTHER THAN A SATURDAY OR SUNDAY ON WHICH
BANKING INSTITUTIONS BOTH IN MELBOURNE, AUSTRALIA AND BOSTON, MASSACHUSETTS ARE
OPEN FOR BUSINESS.


1.5      “CANDIDATE ANTIGEN” MEANS AN ANTIGEN THAT THE JRC REASONABLY BELIEVES
SHOWS, OR IS LIKELY TO SHOW, SCIENTIFIC AND COMMERCIAL PROMISE FOR THE
DEVELOPMENT OF A VACCINE PRODUCT.


1.6      “COLLABORATION INVENTION” SHALL MEAN ANY DISCOVERY, INVENTION,
KNOW-HOW, PATENT OR TRADE SECRET, INCLUDING AN IMPROVEMENT IN THE LICENSED
SUBJECT MATTER, FIRST CONCEIVED OR MADE IN THE PERFORMANCE OF THE RESEARCH
PROGRAM.


1.7      “COLLABORATION PATENT” MEANS A PATENT THAT DISCLOSES OR CLAIMS A
COLLABORATION INVENTION.


1.8      “COMBINATION PRODUCT” MEANS A LICENSED PRODUCT THAT INCLUDES AT LEAST
ONE ADDITIONAL ACTIVE INGREDIENT OTHER THAN A VLP.  DRUG DELIVERY VEHICLES,
ADJUVANTS, AND EXCIPIENTS SHALL NOT BE DEEMED TO BE “ACTIVE INGREDIENTS”, EXCEPT
IN THE CASE WHERE SUCH DELIVERY VEHICLE, ADJUVANT, OR EXCIPIENT IS RECOGNIZED AS
AN ACTIVE INGREDIENT IN ACCORDANCE WITH 21 C.F.R. 210.3(B)(7).


1.9      “CONTROL” MEANS POSSESSION OF THE ABILITY TO GRANT A LICENSE OR
SUBLICENSE AS PROVIDED FOR HEREIN WITHOUT VIOLATING THE TERMS OF ANY AGREEMENT
OR OTHER ARRANGEMENTS WITH ANY THIRD PARTY.


1.10    “DOLLARS” OR “$” MEANS U.S. DOLLARS.


1.11    “EMPLOYEE” MEANS (I) AN EMPLOYEE OR AGENT OF A PARTY OR AFFILIATE, AND
(II) WITH RESPECT TO SELECT, AN EMPLOYEE OF THE BURNET INSTITUTE AS LONG AS A
SERVICE AGREEMENT EXISTS BETWEEN SELECT AND THE BURNET INSTITUTE THAT CONTAINS
STANDARD CONFIDENTIALITY AND INTELLECTUAL PROPERTY ASSIGNMENT OBLIGATIONS
REQUIRING THE BURNET INSTITUTE TO CAUSE THAT EMPLOYEE TO AGREE TO OBSERVE AND
COMPLY WITH THE CONFIDENTIALITY AND INTELLECTUAL PROPERTY ASSIGNMENT OBLIGATIONS
WITHIN THAT AGREEMENT.


1.12    “EXCLUDED ANTIGEN” MEANS AN ANTIGEN ASSOCIATED WITH [***].

2


--------------------------------------------------------------------------------



1.13    “FDA” MEANS THE UNITED STATES FOOD AND DRUG ADMINISTRATION OR ITS
EQUIVALENT GOVERNMENTAL, REGULATORY OR HEALTH AUTHORITIES IN ANY JURISDICTION.


1.14    “FIRST COMMERCIAL SALE” MEANS THE FIRST COMMERCIAL SALE OF A LICENSED
PRODUCT BY AVANT OR ANY OF ITS SUBLICENSEES UNDER THIS AGREEMENT.


1.15    “FIRST LICENSED PRODUCT” MEANS A LICENSED PRODUCT CONTAINING A TARGET
ANTIGEN RELATED TO INFLUENZA VIRUS, AS SPECIFIED IN APPENDIX B.


1.16    “FTE” MEANS AN EMPLOYEE SCIENTIST WORKING FULL-TIME ON THE RESEARCH
PROGRAM, OR, AN EQUIVALENT AMOUNT OF WORK ON THE RESEARCH PROGRAM PERFORMED BY
MORE THAN ONE SUCH EMPLOYEE SCIENTISTS.  FOR PURPOSES OF THIS SECTION 1.15,
“FULL-TIME” MEANS NOT LESS THAN ONE THOUSAND EIGHT HUNDRED AND FORTY (1,840)
HOURS PER YEAR.


1.17    “GENERIC EQUIVALENT” MEANS A VACCINE PRODUCT SOLD BY A THIRD PARTY
WITHOUT THE CONSENT OR APPROVAL OF AVANT AND SELECT THAT ADDRESSES THE SAME
TARGET DISEASE AS A PARTICULAR LICENSED PRODUCT AND (I) THE MANUFACTURE, USE, OR
SALE OF SUCH VACCINE PRODUCT WOULD BE COVERED OR CLAIMED BY ONE OR MORE CLAIMS
WITHIN THE SELECT PATENTS OR COLLABORATION PATENTS BUT FOR THE FACT THAT: (A)
ALL SUCH CLAIM(S) ARE CONTAINED WITHIN PATENT APPLICATIONS, FILED IN GOOD FAITH,
THAT HAVE NOT YET ISSUED, BUT HAVE BEEN PENDING FOR LESS THAN SEVEN (7) YEARS
AND HAVE NOT BEEN WITHDRAWN, CANCELLED OR ABANDONED, OR (B) ALL SUCH CLAIMS ARE
WITHIN PATENTS THAT HAVE EXPIRED OR BEEN REVOKED OR DETERMINED TO BE INVALID OR
UNENFORCEABLE; OR (II) IS SOLD IN A COUNTRY IN WHICH NO SELECT PATENTS OR
COLLABORATION PATENTS COVERING THE MANUFACTURE, USE OR SALE OF SUCH LICENSED
PRODUCT HAVE BEEN FILED.


1.18    “IMPROVEMENT” MEANS ALL IMPROVEMENTS, ENHANCEMENTS, ADDITIONS AND
ADAPTATIONS TO THE LICENSED SUBJECT MATTER CONCEIVED OR CREATED BY EITHER PARTY
OR ANY OF THEIR RESPECTIVE AFFILIATES THAT ARE SUFFICIENTLY DIFFERENT TO BE
SEPARATELY PATENTABLE.


1.19    “IND” MEANS AN INVESTIGATIONAL NEW DRUG APPLICATION FILED WITH THE FDA
AS MORE FULLY DEFINED IN 21 C.F.R. § 312.3 OR ITS EQUIVALENT IN ANY
JURISDICTION.


1.20    “JOINT COLLABORATION INVENTION” MEANS A COLLABORATION INVENTION CREATED
OR CONCEIVED JOINTLY BY AVANT AND SELECT.


1.21    “KNOW-HOW” MEANS ALL INFORMATION AND DATA, TECHNICAL INFORMATION, TRADE
SECRETS, SPECIFICATIONS, INSTRUCTIONS, PROCESSES, FORMULAE, EXPERTISE AND
INFORMATION RELATING TO LICENSED PRODUCTS INCLUDING, WITHOUT LIMITATION: (I)
BIOLOGICAL, CHEMICAL, PHARMACOLOGICAL, BIOCHEMICAL, TOXICOLOGICAL,
PHARMACEUTICAL, PHYSICAL AND ANALYTICAL, SAFETY, QUALITY CONTROL, MANUFACTURING,

3


--------------------------------------------------------------------------------



PRECLINICAL AND CLINICAL DATA, INSTRUCTIONS, PROCESSES, FORMULAE, EXPERTISE AND
INFORMATION INCLUDING TECHNOLOGY RIGHTS THAT ARE RELEVANT TO THE MANUFACTURE,
USE OR SALE OR AND /OR WHICH MAY BE USEFUL IN STUDYING, TESTING, DEVELOPING,
PRODUCING, FORMULATING OR USING THE LICENSED PRODUCTS; AND (II) COPIES OF ANY
IND OR NDA OR OTHER HEALTH REGISTRATION DOCUMENTS AND AMENDMENTS OR SUPPLEMENTS
THERETO FILED WITH THE FDA OR OTHER GOVERNMENTAL, REGULATORY AUTHORITY OR HEALTH
AUTHORITY IN THE LICENSED TERRITORY AND ALL CORRESPONDENCE TO  AND FROM SUCH
AGENCY RELEVANT TO THE LICENSED PRODUCTS WHICH IS KNOWN TO AND/OR POSSESSED AND
/OR ACQUIRED BY A PARTY OR ITS AFFILIATES.


1.22    “LICENSED FIELD” MEANS THE DEVELOPMENT AND COMMERCIALIZATION OF VACCINE
PRODUCTS FOR HUMAN THERAPEUTIC AND PROPHYLACTIC USE.


1.23    “LICENSED PRODUCT” MEANS A VACCINE PRODUCT THAT (I) IS COVERED BY OR
MADE USING LICENSED SUBJECT MATTER AND (II) CONTAINS A TARGET ANTIGEN RELATED TO
A TARGET DISEASE.


1.24    “LICENSED SUBJECT MATTER” MEANS THE (I) SELECT KNOW-HOW, (II) SELECT
PATENTS, AND (III) SELECT’S INTEREST IN ANY JOINT COLLABORATION INVENTIONS.


1.25    “LICENSED TERRITORY” MEANS WORLDWIDE.


1.26    “NDA” MEANS A NEW DRUG APPLICATION AND ALL SUPPLEMENTS FILED PURSUANT TO
THE REQUIREMENTS OF THE FDA, INCLUDING ALL DOCUMENTS, DATA AND OTHER INFORMATION
WHICH ARE NECESSARY FOR, OR INCLUDED IN, FDA APPROVAL TO MARKET A LICENSED
PRODUCT AS MORE FULLY DEFINED IN 21 C.F.R. § 314.50 ET. SEQ, OR ITS EQUIVALENT
IN ANY JURISDICTION..


1.27    “NET SALES” MEANS, WITH RESPECT TO ANY LICENSED PRODUCT, THE GROSS
REVENUES RECEIVED FROM THE SALE OF LICENSED PRODUCTS BY AVANT AND ITS AFFILIATES
FOR BONA FIDE SALES OF SUCH LICENSED PRODUCT TO A THIRD PARTY (OTHER THAN
SUBLICENSEES AND AVANT’S AFFILIATES BUT INCLUDING DISTRIBUTORS FOR RESALE), LESS
DISCOUNTS (INCLUDING CASH, QUANTITY AND PATIENT PROGRAM DISCOUNTS), RETROACTIVE
PRICE REDUCTIONS, CHARGE-BACK PAYMENTS AND REBATES GRANTED TO MANAGED HEALTH
CARE ORGANIZATIONS OR TO FEDERAL, STATE AND LOCAL GOVERNMENTS, THEIR AGENCIES,
AND PURCHASERS AND REIMBURSERS OR TO TRADE CUSTOMERS; CREDITS OR ALLOWANCES
ACTUALLY GRANTED UPON CLAIMS, DAMAGED GOODS OR REJECTIONS OF SUCH LICENSED
PRODUCT, FREIGHT OUT, POSTAGE, SHIPPING AND INSURANCE CHARGES FOR DELIVERY OF
SUCH LICENSED PRODUCT; AND SALES AND/OR USE TAXES ACTUALLY PAID, INCLUDING
VALUE-ADDED TAXES, OR OTHER GOVERNMENTAL CHARGES OTHERWISE IMPOSED UPON THE
BILLED AMOUNT, AS ADJUSTED FOR REBATES AND REFUNDS, TO THE EXTENT NOT PAID BY
THE THIRD PARTY, IMPORT AND/OR EXPORT DUTIES ACTUALLY PAID, OUTBOUND
TRANSPORTATION PREPAID OR ALLOWED, AND AMOUNTS ALLOWED OR CREDITED DUE TO
RETURNS, INCLUDING SUCH LICENSED PRODUCT RETURNED IN CONNECTION WITH RECALLS OR
WITHDRAWALS (NOT TO EXCEED THE ORIGINAL

4


--------------------------------------------------------------------------------



BILLING OR INVOICE AMOUNT).  NET SALES SHALL NOT INCLUDE ANY PAYMENTS AMONG
AVANT, ITS AFFILIATES AND SUBLICENSEES.


1.28    “PATENT” MEANS ANY PATENT OR PATENT APPLICATION, WHETHER DOMESTIC OR
FOREIGN, AND ALL DIVISIONS, PROVISIONAL APPLICATIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, REISSUES, REEXAMINATIONS OR EXTENSIONS OF ANY OF THE
FOREGOING, AND ANY LETTERS PATENT THAT ISSUE ON ANY OF THE FOREGOING.


1.29    “PHASE II” MEANS THAT PORTION OF THE FDA SUBMISSION AND APPROVAL PROCESS
WHICH PROVIDES FOR THE INITIAL TRIALS OF A LICENSED PRODUCT ON A LIMITED NUMBER
OF PATIENTS FOR THE PURPOSES OF DETERMINING DOSE AND EVALUATING SAFETY AND
IMMUNOGENICITY IN THE PROPOSED THERAPEUTIC INDICATION AS MORE FULLY DEFINED AS
21 C.F.R. §213.21(B).


1.30    “PRODUCT ROYALTY TERM” MEANS WITH RESPECT TO EACH LICENSED PRODUCT IN A
COUNTRY, THE LONGER OF (I) TEN (10) YEARS AFTER THE FIRST COMMERCIAL SALE OF
SUCH LICENSED PRODUCT IN THE RELEVANT COUNTRY, OR (II) THE LIFE OF PATENTS THAT
CLAIM THE MANUFACTURE, USE OR SALE OF SUCH LICENSED PRODUCT IN THE RELEVANT
COUNTRY.


1.31    “REGULATORY APPROVAL” MEANS, WITH RESPECT TO A COUNTRY, ANY AND ALL
APPROVALS, LICENSES, REGISTRATIONS OR AUTHORIZATIONS OF ANY REGULATORY AUTHORITY
NECESSARY TO COMMERCIALLY DISTRIBUTE, SELL OR MARKET A PRODUCT IN SUCH COUNTRY,
INCLUDING, WHERE APPLICABLE AND AS REQUIRED, (I) PRICING OR REIMBURSEMENT
APPROVAL IN SUCH COUNTRY, (II) PRE- AND POST-APPROVAL MARKETING AUTHORIZATIONS
(INCLUDING ANY PREREQUISITE MANUFACTURING APPROVAL OR AUTHORIZATION RELATED
THERETO), (III) LABELING APPROVAL, AND (IV) TECHNICAL, MEDICAL AND SCIENTIFIC
LICENSES.


1.32    “REGULATORY AUTHORITY” MEANS ANY SUPRA-NATIONAL, FEDERAL, NATIONAL,
REGIONAL, STATE, PROVINCIAL OR LOCAL GOVERNMENTAL REGULATORY AGENCIES,
DEPARTMENTS, BUREAUS, COMMISSIONS, COUNCILS OR OTHER GOVERNMENT ENTITIES
REGULATING OR OTHERWISE EXERCISING AUTHORITY WITH RESPECT TO THE DEVELOPMENT,
MANUFACTURE OR COMMERCIALIZATION OF BIOLOGICAL DRUG PRODUCTS, INCLUDING THE FDA,
EMEA AND KOSEISHO.


1.33    “SECOND LICENSED PRODUCT” MEANS A SECOND LICENSED PRODUCT (I.E., A
LICENSED PRODUCT THAT CONTAINS A DIFFERENT TARGET ANTIGEN THAT IS RELATED TO A
DIFFERENT TARGET DISEASE THAN THE TARGET ANTIGEN AND TARGET DISEASE RELATING TO
THE FIRST LICENSED PRODUCT) CHOSEN BY AVANT PURSUANT TO SECTION 3.5A OF THIS
AGREEMENT AND TO BE SPECIFIED IN APPENDIX B HERETO.


1.34    “SELECT COLLABORATION INVENTION” MEANS A COLLABORATION INVENTION CREATED
OR CONCEIVED SOLELY BY SELECT EMPLOYEES.

5


--------------------------------------------------------------------------------



1.35    “SELECT KNOW-HOW” MEANS KNOW-HOW THAT IS CONTROLLED BY SELECT AS OF THE
EFFECTIVE DATE OR DURING THE TERM OF THIS AGREEMENT.


1.36    “SELECT PATENTS” MEANS ALL PATENTS THAT ARE CONTROLLED BY SELECT AS OF
THE EFFECTIVE DATE OR DURING THE TERM OF THIS AGREEMENT, WHICH CLAIM TECHNOLOGY
THAT IS REASONABLY NECESSARY OR USEFUL FOR THE TESTING, DEVELOPING, PRODUCING,
FORMULATING, USING OR EXPLOITING OF THE LICENSED PRODUCT IN THE LICENSED FIELD,
INCLUDING THOSE PATENTS THAT CLAIM VLPS, VACCINE PRODUCTS OR THE DEVELOPMENT OR
COMMERCIALIZATION THEREOF.


1.37    “SUBLICENSEE” MEANS ANY THIRD PARTY (OTHER THAN AN AFFILIATE) LICENSED
BY AVANT OR ITS AFFILIATES TO MAKE, SELL, IMPORT, EXPORT, ADVERTISE, PROMOTE AND
OTHERWISE COMMERCIALIZE ANY LICENSED PRODUCT.


1.38    “SUBLICENSE FEES” MEANS ALL COMPENSATION RECEIVED BY AVANT FROM A
SUBLICENSEE THAT RELATE SPECIFICALLY TO THE GRANT OF A SUBLICENSE BY AVANT OF
THE RIGHTS LICENSED HEREUNDER BY SELECT TO AVANT, INCLUDING (I) UP-FRONT CASH
PAYMENTS MADE TO AVANT IN CONSIDERATION OF THE SUBLICENSE; (II) THE FAIR MARKET
VALUE OF ALL NON-CASH CONSIDERATION RECEIVED BY AVANT FROM A SUBLICENSEE,
INCLUDING, WITHOUT LIMITATION, EQUITY IN OTHER COMPANIES, THE VALUE OF WHICH IS
TO BE CALCULATED AS THE AVERAGE CLOSING PRICE FOR A SHARE OF STOCK FROM THE
CLASS OF STOCK INVOLVED FOR 5 CONSECUTIVE DAYS PRECEDING THE EXECUTION OF THE
SUBLICENSE AGREEMENT; (III) ANY PREMIUM OVER FAIR MARKET VALUE PAID BY A
SUBLICENSEE FOR AN EQUITY INVESTMENT IN AVANT; (IV) MILESTONE PAYMENTS PAID BY A
SUBLICENSEE; AND (V) ROYALTY PAYMENTS ON SALES OF LICENSED PRODUCTS RECEIVED BY
AVANT FROM ANY SUBLICENSEE.  SUBLICENSEE FEES SHALL NOT INCLUDE ANY OF THE
FOLLOWING: (A) SPONSORED RESEARCH PAYMENTS; (B) PAYMENTS FOR PAST RESEARCH
EXPENDITURES RELATING TO DEVELOPMENT OF LICENSED PRODUCTS; (C) PAYMENTS MADE FOR
AN EQUITY INVESTMENT IN AVANT BY A SUBLICENSEE TO THE EXTENT THAT SUCH PAYMENTS
DO NOT EXCEED THE FAIR MARKET VALUE OF SUCH EQUITY; (D) PAYMENTS MADE IN
CONSIDERATION OF THE MANUFACTURE OR SUPPLY OF LICENSED PRODUCTS BY AVANT TO THE
EXTENT THAT SUCH PAYMENTS DO NOT EXCEED THE COSTS OF SUCH MANUFACTURE AND
SUPPLY; AND (E) LOANS MADE TO AVANT.


1.39    “TARGET ANTIGEN” MEANS AN ANTIGEN SPECIFIED IN APPENDIX B.


1.40    “TARGET DISEASE” MEANS A DISEASE SPECIFIED IN APPENDIX B.


1.41    “TECHNOLOGY RIGHTS” MEANS A PARTY’S RIGHTS IN TECHNICAL INFORMATION,
PROCESSES, PROCEDURES, COMPOSITIONS, DEVICES, METHODS, FORMULAS, PROTOCOLS,
TECHNIQUES, SOFTWARE, DESIGNS, DRAWINGS OR DATA CREATED BEFORE THE EFFECTIVE
DATE RELATING TO A PARTY’S TECHNOLOGY THAT ARE NOT COVERED BY PATENTS BUT THAT
ARE NECESSARY FOR PRACTICING ANY INVENTION COVERED BY PATENTS.

6


--------------------------------------------------------------------------------



1.42    “THIRD LICENSED PRODUCT” MEANS A THIRD LICENSED PRODUCT (I.E., A
LICENSED PRODUCT THAT CONTAINS A DIFFERENT TARGET ANTIGEN THAT IS RELATED TO A
DIFFERENT TARGET DISEASE THAN THE TARGET ANTIGENS AND TARGET DISEASES RELATING
TO THE FIRST LICENSED PRODUCT AND THE SECOND LICENSED PRODUCT) CHOSEN BY AVANT
PURSUANT TO SECTION 3.5B OF THIS AGREEMENT AND TO BE SPECIFIED IN APPENDIX B
HERETO.


1.43    “THIRD PARTY” MEANS ANY ENTITY OTHER THAN SELECT OR AVANT, EXCEPTING
AFFILIATES OF EITHER.


1.44    “VLP” MEANS A VIRUS-LIKE PARTICLE.


1.45    “VACCINE PRODUCT” MEANS A VACCINE (I) CONTAINING A VLP, OR (II) MADE
USING A VLP.


1.46    TERMS DEFINED ELSEWHERE IN THIS AGREEMENT.  THE FOLLOWING TERMS ARE
DEFINED IN THE APPLICABLE SECTIONS OF THIS AGREEMENT:

 

a.

“Agreement”

Preamble

 

 

 

 

 

b.

“Confidential Information”

Section 10.1

 

 

 

 

 

c.

“Disclosing Party”

Section 10.1

 

 

 

 

 

d.

“Effective Date”

Preamble

 

 

 

 

 

e.

“First Milestone”

Section 4.2

 

 

 

 

 

f.

“Indemnifying Party”

Section 8.1

 

 

 

 

 

g.

“Indemnitees”

Section 8.1

 

 

 

 

 

h.

“JRC”

Section 2.2a

 

 

 

 

 

i.

“Notice Period”

Section 7.2

 

 

 

 

 

j.

“Party” or “Parties”

Preamble

 

 

 

 

 

k.

“Receiving Party”

Section 10.1

 

 

 

 

 

l.

“Research Program”

Section 2.1

 

 

 

 

 

m.

“Research Plan”

Section 2.1

 

 

 

 

 

n.

“Research Term”

Section 2.3a

 

 

 

 

 

o.

“Shares”

Section 4.1a

 

7


--------------------------------------------------------------------------------


 

p.

“Third Party Claim”

Section 11.4

 

 

 

 

 

q.

“Third Party Licenses”

Section 3.4

 


2 - RESEARCH COLLABORATION


2.1      SELECT AND AVANT AGREE TO JOINTLY RESEARCH AND DEVELOP CANDIDATE
ANTIGENS AND LICENSED PRODUCTS UNDER A RESEARCH PROGRAM (THE “RESEARCH PROGRAM”)
IN ACCORDANCE WITH THE INITIAL RESEARCH PLAN SET FORTH IN APPENDIX A (THE
“RESEARCH PLAN”). EACH PARTY SHALL USE DILIGENT EFFORTS TO PERFORM ITS
RESPECTIVE RESPONSIBILITIES UNDER AND FOR THE RESEARCH PLAN, AND SHALL COOPERATE
WITH AND PROVIDE REASONABLE SUPPORT TO THE OTHER PARTY IN SUCH OTHER PARTY’S
PERFORMANCE OF ITS RESPONSIBILITIES THEREUNDER.


2.2      JOINT RESEARCH COMMITTEE.


A.     PROMPTLY AFTER THE EFFECTIVE DATE, SELECT AND AVANT SHALL ESTABLISH A
JOINT RESEARCH COMMITTEE (“JRC”) TO (I) OVERSEE THE RESEARCH PROGRAM, (II)
ESTABLISH, PLAN AND COORDINATE THE ACTIVITIES UNDER THE RESEARCH PLAN, AND (III)
FACILITATE THE EXCHANGE OF INFORMATION REGARDING THE RESEARCH PROGRAM.  THE JRC
WILL SET SPECIFIC RESEARCH GOALS OF THE RESEARCH PROGRAM, EVALUATE THE RESULTS
OF THE RESEARCH PROGRAM, DISCUSS INFORMATION RELATING TO THE RESEARCH PROGRAM
AND WILL ENSURE THAT THERE IS APPROPRIATE SCIENTIFIC DIRECTION FOR THE RESEARCH
PROGRAM.


B.     WITHIN THIRTY (30) DAYS FOLLOWING THE EFFECTIVE DATE, THE JRC WILL
EVALUATE THE RESEARCH PLAN AND MODIFY IT IF NECESSARY.  THE JRC SHALL THEREAFTER
PERIODICALLY MODIFY THE RESEARCH PLAN AS IT DEEMS NECESSARY.


C.     THE JRC SHALL BE COMPRISED OF TWO (2) REPRESENTATIVES FROM EACH PARTY. 
THE CHAIRPERSON OF THE JRC SHALL BE DESIGNATED BY AVANT.


D.     IF THE JRC FAILS TO REACH UNANIMOUS AGREEMENT ON ANY MATTER BEFORE IT FOR
CONSIDERATION, REPRESENTATIVES OF AVANT SHALL HAVE SOLE AUTHORITY TO DECIDE THE
MATTER.


E.     MEETINGS OF THE JRC SHALL BE HELD AT SUCH TIMES AS AGREED TO BY THE
PARTIES (BUT NO LESS THAN ONCE EACH CALENDAR QUARTER). SUCH MEETINGS MAY BE
IN-PERSON, VIA VIDEOCONFERENCE, OR VIA TELECONFERENCE, PROVIDED THAT AT LEAST
ONE MEETING PER CALENDAR YEAR SHALL BE HELD IN PERSON. THE LOCATION OF IN-PERSON
JRC MEETINGS WILL ALTERNATE BETWEEN NEEDHAM, MASSACHUSETTS, AND MELBOURNE,
AUSTRALIA, OR IN SUCH OTHER MANNER OR LOCATION AS THE PARTIES MUTUALLY AGREE. 
SELECT AND AVANT SHALL EACH BEAR ALL EXPENSES OF THEIR RESPECTIVE JRC
REPRESENTATIVES RELATED TO THEIR PARTICIPATION ON THE JRC AND ATTENDANCE AT JRC
MEETINGS. SELECT WILL

8


--------------------------------------------------------------------------------



PROVIDE AVANT WITH A PROPOSED AGENDA FOR EACH JRC MEETING AT LEAST FIVE (5)
BUSINESS DAYS PRIOR TO THE SCHEDULED MEETING DATE. AVANT SHALL RECORD ALL
DECISIONS MADE, AND OTHERWISE TAKE MINUTES AS APPROPRIATE.  JRC MEETING MINUTES
WILL BE SENT TO EACH MEMBER OF THE JRC FOR REVIEW WITHIN FIVE (5) BUSINESS DAYS
AFTER A MEETING; SUCH MINUTES SHALL BE DEEMED APPROVED BY BOTH OF THE PARTIES
UNLESS A PARTY OBJECTS TO THE ACCURACY OF SUCH MINUTES BY PROVIDING WRITTEN
NOTICE TO THE OTHER PARTY WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF SUCH
MINUTES BY SUCH PARTY’S PRIMARY JRC CONTACT.  A PARTY MAY, WITH THE PRIOR
CONSENT OF THE OTHER PARTY (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED), INVITE A REASONABLE NUMBER OF EMPLOYEES, CONSULTANTS OR SCIENTIFIC
ADVISORS TO ATTEND A MEETING OF THE JRC, PROVIDED, HOWEVER, THAT SUCH ATTENDEES
SHALL PARTICIPATE ONLY AS OBSERVERS AND ADVISORS AND SHALL NOT HAVE A
DECISION-MAKING ROLE.  THOSE INVITEES MUST BE BOUND BY APPROPRIATE
CONFIDENTIALITY OBLIGATIONS.


2.3      COLLABORATION TERM.


A.     THE RESEARCH PROGRAM BEGINS ON THE EFFECTIVE DATE AND SHALL EXPIRE TWO
(2) YEARS AFTER THE EFFECTIVE DATE, UNLESS EXTENDED AS PROVIDED BELOW, OR UNLESS
THIS AGREEMENT IS EARLIER TERMINATED BY EITHER PARTY PURSUANT TO THE PROVISIONS
OF SECTION 7 (THE “RESEARCH TERM”). IN NO EVENT, HOWEVER, WILL THE RESEARCH TERM
EXTEND BEYOND THREE YEARS AFTER THE DATE OF THE FIRST MILESTONE.  UPON THE END
OF THE RESEARCH TERM, SELECT WILL NOT HAVE ANY OBLIGATION TO PERFORM ANY
ACTIVITIES WITH RESPECT TO THE DEVELOPMENT OR OPTIMIZATION OF CANDIDATE TARGETS
OR LICENSED PRODUCTS.


B.     THE RESEARCH PROGRAM AND THE RESEARCH TERM MAY BE EXTENDED AT THE OPTION
OF AVANT FOR TWO ADDITIONAL ONE (1) YEAR PERIODS BY PROVIDING WRITTEN NOTICE TO
SELECT WITHIN THIRTY (30) DAYS OF THE THEN-CURRENT EXPIRATION DATE OF THE
RESEARCH TERM AND, THEREAFTER, BY MUTUAL AGREEMENT OF THE PARTIES.


2.4      SELECT RESEARCH EFFORTS.  DURING THE RESEARCH TERM, SELECT SHALL
SUPPORT THE RESEARCH AND OTHER ACTIVITIES TO BE UNDERTAKEN BY SELECT UNDER THE
RESEARCH PLAN AND AS PART OF THE RESEARCH PROGRAM WITH AN ANNUAL RESOURCE
COMMITMENT TO PROVIDE [***] FTES.  SELECT MAY NOT SUBCONTRACT OR OUTSOURCE ANY
WORK OR ANY ACTIVITIES UNDER THE RESEARCH PLAN, EXCEPT THAT SELECT MAY FULFILL
ITS COMMITMENT TO PROVIDE FTES TO THE RESEARCH PROGRAM BY HAVING WORK PERFORMED
BY THIRD PARTY INDIVIDUAL CONTRACTORS OR CONSULTANTS UPON AVANT’S PRIOR WRITTEN
APPROVAL (EACH, A “THIRD PARTY FTE”).  AS A CONDITION TO OBTAINING AVANT’S
APPROVAL WITH RESPECT TO A THIRD PARTY FTE, THAT INDIVIDUAL MUST: (I) HAVE
APPROPRIATE EXPERIENCE AND QUALIFICATIONS, (II) BE UNDER SELECT’S DIRECT
SUPERVISION AND CONTROL, (III) BE OBLIGATED TO OBSERVE THE LIMITATIONS AND

9


--------------------------------------------------------------------------------



RESTRICTIONS RESPECTING SELECT’S CONFIDENTIAL INFORMATION AND KNOW-HOW WITH THE
SAME DEGREE AND CARE AS REQUIRED UNDER THIS AGREEMENT, (IV) BE OBLIGATED TO
ASSIGN TO SELECT OF ALL THE RIGHT, TITLE AND INTEREST IN AND TO ANY INTELLECTUAL
PROPERTY (AND INTELLECTUAL PROPERTY RIGHTS) CREATED OR DISCOVERED BY SUCH THIRD
PARTY FTE.  SELECT IS RESPONSIBLE FOR COMPLIANCE BY SUCH THIRD PARTY FTES WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  IN NO EVENT, SHALL SELECT BE
OBLIGATED TO INCUR COSTS IN PERFORMING ACTIVITIES UNDER THE RESEARCH PROGRAM IN
EXCESS OF THE AMOUNTS PROVIDED UNDER SECTION 2.5.


2.5      RESEARCH PROGRAM FUNDING.


A.     AVANT AGREES TO FUND THE RESEARCH PROGRAM AT THE FOLLOWING RATES:

(1)   DURING THE FIRST YEAR OF THE RESEARCH PROGRAM, SUCH FUNDING SHALL BE
[***], WHICH SHALL BE PAID IN CASH TO SELECT IN ADVANCE IN EQUAL INSTALLMENTS ON
A QUARTERLY BASIS.

(2)   DURING THE SECOND YEAR OF THE RESEARCH PROGRAM, SUCH FUNDING SHALL BE
[***], WHICH SHALL BE PAID IN CASH TO SELECT IN ADVANCE IN EQUAL INSTALLMENTS ON
A QUARTERLY BASIS.

(3)   IF AVANT ELECTS TO EXTEND THE RESEARCH PROGRAM AND RESEARCH TERM IN
ACCORDANCE WITH SECTION 2.3B, THE AMOUNT OF FUNDING SHALL BE MUTUALLY DECIDED BY
THE PARTIES, TAKING INTO ACCOUNT THE CURRENT FTE RATES AND SHALL BE PAID IN CASH
TO SELECT IN ADVANCE IN EQUAL INSTALLMENTS ON A QUARTERLY BASIS.


B.     IN ADDITION TO AVANT’S RESEARCH PROGRAM FUNDING SET FORTH IN SECTION
2.5A, SELECT SHALL SUPPORT THE RESEARCH AND OTHER ACTIVITIES TO BE UNDERTAKEN BY
THE FTES UNDER THE RESEARCH PLAN AND AS PART OF THE RESEARCH PROGRAM WITH A
FIRST-YEAR RESOURCE COMMITMENT OF [***].


2.6      LIMITED USE OF RESEARCH PROGRAM FUNDING.  AVANT’S RESEARCH PROGRAM
FUNDING SET FORTH IN SECTION 2.5A SHALL BE USED BY SELECT ONLY IN CONNECTION
WITH THE RESEARCH AND OTHER ACTIVITIES TO BE UNDERTAKEN BY THE FTES UNDER THE
RESEARCH PLAN AND AS PART OF THE RESEARCH PROGRAM.


2.7      RECORDS.


A.     SELECT WILL MAINTAIN COMPLETE AND ACCURATE RECORDS WHICH ARE RELEVANT TO
(I) WORK PERFORMED BY FTES, AND (II) ITS EXPENDITURE OF RESEARCH PROGRAM FUNDING
UNDER THIS AGREEMENT.  SUCH RECORDS SHALL BE AVAILABLE FOR INSPECTION DURING
REASONABLE BUSINESS HOURS FOR A PERIOD OF TWO (2) YEARS FROM CREATION OF
INDIVIDUAL RECORDS FOR EXAMINATION AT

10


--------------------------------------------------------------------------------



AVANT’S EXPENSE AND NOT MORE OFTEN THAN ONCE EACH YEAR BY AVANT FOR THE SOLE
PURPOSE OF VERIFYING SELECT’S COMPLIANCE WITH SECTION 2.6.


B.     THE PARTIES SHALL PREPARE AND MAINTAIN RECORDS OF THE ACTIVITIES
PERFORMED HEREUNDER IN SUFFICIENT DETAIL AND GENERALLY IN A MANNER SUFFICIENT
FOR PURPOSES OF ESTABLISHING INTELLECTUAL PROPERTY RIGHTS IN ANY INVENTIONS
CONCEIVED OF OR REDUCED TO PRACTICE IN CONNECTION WITH THE RESEARCH PROGRAM.


2.8      WITHIN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR QUARTER IN WHICH
ACTIVITIES ARE PERFORMED UNDER THE RESEARCH PLAN, SELECT SHALL PROVIDE TO THE
JRC A WRITTEN PROGRESS REPORT, WHICH REPORT SHALL (I) DESCRIBE THE ACTIVITIES
SELECT HAS PERFORMED OR CAUSED TO BE PERFORMED UNDER THE RESEARCH PLAN DURING
SUCH CALENDAR QUARTER, (II) EVALUATE THE WORK PERFORMED IN RELATION TO THE GOALS
OF THE RESEARCH PLAN, AND (III) PROVIDE SUCH OTHER INFORMATION AS MAY BE
REQUIRED BY THE RESEARCH PLAN OR REASONABLY REQUESTED BY THE JRC WITH RESPECT TO
SELECT’S ACTIVITIES UNDER THE RESEARCH PLAN.


3 - LICENSES


3.1   LICENSES FOR RESEARCH PROGRAM


A.     SELECT GRANTS AVANT A NONEXCLUSIVE, ROYALTY-FREE, FULLY PAID-UP WORLDWIDE
LICENSE, WITH NO RIGHT TO GRANT SUBLICENSES (EXCEPT AS SET FORTH IN SECTION
3.3C, UNDER THE LICENSED SUBJECT MATTER SOLELY TO CARRY OUT AVANT’S OBLIGATIONS
UNDER THE RESEARCH PLAN DURING THE RESEARCH TERM.


B.     AVANT GRANTS SELECT A NONEXCLUSIVE, ROYALTY-FREE, FULLY PAID-UP WORLDWIDE
LICENSE, WITH NO RIGHT TO GRANT SUBLICENSES, UNDER THE AVANT COLLABORATION
INVENTIONS AND AVANT’S INTEREST IN THE JOINT COLLABORATION INVENTIONS SOLELY FOR
SELECT TO CARRY OUT ITS OBLIGATIONS UNDER THE RESEARCH PLAN DURING THE RESEARCH
TERM.


3.2      LICENSES FOR COLLABORATION PATENTS


A.     SELECT GRANTS TO AVANT A NONEXCLUSIVE, FULLY PAID-UP WORLDWIDE LICENSE,
WITH THE RIGHT TO SUBLICENSE, UNDER ANY COLLABORATION PATENTS THAT ARE OWNED
SOLELY BY SELECT.


3.3      LICENSE TO AVANT FOR LICENSED PRODUCTS


A.     SELECT HEREBY GRANTS TO AVANT A ROYALTY-BEARING, EXCLUSIVE (EVEN WITH
RESPECT TO SELECT) LICENSE UNDER THE LICENSED SUBJECT MATTER TO DEVELOP, MAKE,
HAVE MADE, USE, OFFER TO SELL, SELL, HAVE SOLD AND IMPORT LICENSED PRODUCTS
WITHIN THE LICENSED TERRITORY FOR USE WITHIN THE

11


--------------------------------------------------------------------------------



LICENSED FIELD. THIS LICENSE IS SUBJECT TO (I) THE CONTINUED EFFECTIVENESS OF
THIS AGREEMENT AND (II) THE RIGHTS RETAINED BY SELECT TO PERFORM ITS OBLIGATIONS
UNDER THE RESEARCH PROGRAM.  AS OF THE EFFECTIVE DATE, THE FIRST LICENSED
PRODUCT IS THE ONLY LICENSED PRODUCT.


B.     AVANT MAY EXTEND THE LICENSE GRANTED IN THIS AGREEMENT TO ANY OF ITS
AFFILIATES IF THAT AFFILIATE CONSENTS TO BE BOUND BY THIS AGREEMENT TO THE SAME
EXTENT AS AVANT, AND SELECT APPROVES SUCH AFFILIATE.  ANY APPROVAL GRANTED BY
SELECT UNDER THIS SECTION 3.3B MUST BE IN WRITING AND MUST BE GRANTED BEFORE THE
EXTENSION.


C.     AVANT MAY GRANT SUBLICENSES (THROUGH MULTIPLE TIERS) CONSISTENT WITH THE
SCOPE OF THE RIGHTS AND LICENSES GRANTED TO AVANT PURSUANT TO SECTIONS 3.1A OR
3.3.  AVANT WILL BE RESPONSIBLE FOR THE OPERATIONS OF ITS SUBLICENSEES RELEVANT
TO THIS AGREEMENT AS IF CARRIED OUT BY AVANT. AVANT MUST DELIVER TO SELECT A
TRUE AND CORRECT COPY OF EACH SUBLICENSE GRANTED BY AVANT, AND ANY MODIFICATION
OR TERMINATION OF THE FOREGOING, WITHIN 30 BUSINESS DAYS AFTER EXECUTING,
MODIFYING OR TERMINATING A SUBLICENSE. WHEN THIS AGREEMENT IS TERMINATED, ALL
EXISTING SUBLICENSES SHALL SURVIVE; PROVIDED THAT SUCH SUBLICENSEES PROMPTLY
AGREE IN WRITING TO BE BOUND BY THE TERMS OF THIS AGREEMENT.


3.4   THIRD PARTY LICENSES.  SELECT REPRESENTS AND WARRANTS TO AVANT THAT THE
LICENSES GRANTED UNDER THIS AGREEMENT DO NOT INCLUDE ANY SUBLICENSES RELATED TO
THE LICENSED PRODUCTS THAT HAVE BEEN LICENSED BY SELECT FROM A THIRD PARTY AND
THAT SELECT IS NOT PARTY TO ANY LICENSE OR SIMILAR AGREEMENT WHICH SELECT
REASONABLY BELIEVES WOULD RELATE TO THE LICENSED PRODUCTS.


3.5   OPTION TO AVANT FOR ADDITIONAL VACCINE PRODUCTS.


A.     SECOND LICENSED PRODUCT

(1)   AVANT WILL HAVE THE RIGHT TO ADD A SECOND LICENSED PRODUCT BY CHOOSING A
SECOND ANTIGEN AND RELATED DISEASE, OTHER THAN AN EXCLUDED ANTIGEN.

(2)   AVANT MUST SELECT THE SECOND ANTIGEN FOR THE SECOND LICENSED PRODUCT, IF
AT ALL, NO LATER THAN TWO (2) YEARS AFTER THE DATE OF THE FIRST MILESTONE.

(3)   IF SELECTED, THE SECOND LICENSED PRODUCT, ALONG WITH THE SECOND TARGET
ANTIGEN AND RELATED TARGET DISEASE, WILL BE ADDED TO APPENDIX B.


B.     THIRD LICENSED PRODUCT

12


--------------------------------------------------------------------------------


(1)   AVANT WILL HAVE THE RIGHT TO ADD A THIRD LICENSED PRODUCT BY CHOOSING A
THIRD ANTIGEN AND RELATED DISEASE, OTHER THAN AN EXCLUDED ANTIGEN.

(2)   AVANT MUST SELECT THE THIRD ANTIGEN FOR THE THIRD LICENSED PRODUCT, IF AT
ALL, NO LATER THAN THREE (3) YEARS AFTER THE DATE OF THE FIRST MILESTONE.

(3)   IF SELECTED, THE THIRD LICENSED PRODUCT, ALONG WITH THE THIRD TARGET
ANTIGEN AND RELATED TARGET DISEASE, WILL BE ADDED TO APPENDIX B.


4 - PAYMENTS AND REPORTS

In consideration of rights granted by SELECT to AVANT under this Agreement,
AVANT will pay SELECT as follows:


4.1   UPFRONT LICENSE FEES.  AVANT WILL PAY SELECT THE SPECIFIED AMOUNTS AS
FOLLOWS:


A.     A NONREFUNDABLE LICENSE FEE OF SEVEN HUNDRED THIRTY-FIVE THOUSAND DOLLARS
($735,000) TO BE PAID BY THE PURCHASE OF TWENTY-NINE MILLION FIVE HUNDRED
EIGHTEEN THOUSAND SEVENTY-TWO ORDINARY FULLY PAID SHARES IN THE CAPITAL OF
SELECT (ASX CODE: SLT) WHICH ARE FREELY-TRADABLE, DULY-AUTHORIZED AND ISSUED,
AND WHICH ARE FREE FROM ANY AND ALL LIENS AND ENCUMBRANCES (THE “SHARES”) WITH
SAID PURCHASE BEING MADE NO LATER THAN FIFTEEN (15) DAYS AFTER SELECT DELIVERS
WRITTEN NOTICE OF THE AVAILABILITY OF THE SHARES FOR PURCHASE BY AVANT (THE
“NOTICE”), PROVIDED THAT SELECT SHALL PROVIDE THE NOTICE TO AVANT NO LATER THAN
NINETY (90) DAYS AFTER THE EFFECTIVE DATE;


B.     A NONREFUNDABLE LICENSE FEE OF [***], DUE AND PAYABLE NO LATER THAN
FIFTEEN (15) DAYS AFTER ELECTING THE SECOND LICENSED PRODUCT PURSUANT TO
SECTION 3.5A; AND


C.     A NONREFUNDABLE LICENSE FEE OF [***], DUE AND PAYABLE NO LATER THAN
FIFTEEN (15) DAYS AFTER ELECTING THE THIRD LICENSED PRODUCT PURSUANT TO
SECTION 3.5B.


WITH RESPECT TO THE PURCHASE AND SALE OF THE SHARES AS DESCRIBED IN SECTION
4.1(A), IF SUCH TRANSACTION CANNOT BE CLOSED WITHIN ONE HUNDRED (100) DAYS
FOLLOWING THE EFFECTIVE DATE BECAUSE THE SHARES ARE NOT AVAILABLE FOR SALE BY
SELECT ON THE TERMS SET FORTH IN SECTION 4.1(A) (FOR EXAMPLE, THE SHARES ARE NOT
FREELY-TRADABLE BY AVANT UPON ISSUANCE), WITHIN SUCH PERIOD, THEN EITHER PARTY
SHALL BE PERMITTED TO VOID THE OBLIGATION TO ENTER INTO SUCH PURCHASE AND SALE
OF SHARES AND THIS AGREEMENT SHALL OTHERWISE CONTINUE IN FULL FORCE AND EFFECT.

13


--------------------------------------------------------------------------------



4.2   FIRST MILESTONE.  AVANT WILL PAY SELECT [***] NO LATER THAN THIRTY (30)
DAYS AFTER OBTAINING [***] (THE “FIRST MILESTONE”).


4.3   ADDITIONAL MILESTONE PAYMENTS.  FOR EACH LICENSED PRODUCT, AVANT WILL PAY
SELECT THE SPECIFIED AMOUNTS NO LATER THAN 30 DAYS AFTER THE FOLLOWING
SPECIFIED, RELEVANT MILESTONES ARE REACHED. FOR CLARITY, ONLY ONE SET OF
MILESTONE PAYMENTS IS PAYABLE UNDER THIS AGREEMENT WITH RESPECT TO EACH LICENSED
PRODUCT, NO MATTER HOW MANY TIMES EACH OF THE MILESTONE EVENTS IS ACHIEVED:


A.     [***].


B.     [***].


C.     [***].


D.     UNITED STATES.

(1)   [***];  AND

(2)   [***].


E.     EUROPEAN UNION.

(1)   [***]; AND

(2)   [***].


F.      JAPAN.

(1)   [***]; AND

(2)   [***].


4.4   EARNED ROYALTIES.  DURING THE PRODUCT ROYALTY TERM AND SUBJECT TO SECTIONS
4.6 AND 4.7 BELOW, AVANT WILL PAY TO SELECT A RUNNING ROYALTY ON A
COUNTRY-BY-COUNTRY AND LICENSED PRODUCT-BY-LICENSED PRODUCT BASIS EQUAL TO THE
FOLLOWING PERCENTAGES OF ANNUAL NET SALES FOR EACH LICENSED PRODUCT SOLD BY
AVANT AND ITS AFFILIATES, WHICH ROYALTIES WILL BE PAYABLE EVERY SIX MONTHS
PURSUANT TO SECTION 4.9 BELOW:


A.     ROYALTY SCHEDULE

(1)   [***],

(2)   [***],

(3)   [***], AND

14


--------------------------------------------------------------------------------


(4)   [***].


B.     DETERMINATION AND CALCULATION OF NET SALES


NET SALES SHALL BE DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED.  NET SALES FOR ANY COMBINATION PRODUCT SHALL
BE CALCULATED ON A COUNTRY-BY-COUNTRY BASIS BY MULTIPLYING ACTUAL NET SALES OF
SUCH COMBINATION PRODUCT BY THE FRACTION A/B, WHERE A IS THE WEIGHTED AVERAGE
PRICE PAID FOR THE LICENSED PRODUCT CONTAINED IN SUCH COMBINATION PRODUCT IF
SUCH LICENSE PRODUCT IS SOLD SEPARATELY IN FINISHED FORM IN SUCH COUNTRY, AND B
IS THE WEIGHTED AVERAGE INVOICE PRICE PAID FOR SUCH COMBINATION PRODUCT IN SUCH
COUNTRY.  IF SUCH LICENSED PRODUCT IS NOT SOLD SEPARATELY IN FINISHED FORM IN
SUCH COUNTRY, THE PARTIES SHALL DETERMINE NET SALES FOR SUCH LICENSED PRODUCT BY
MUTUAL AGREEMENT BASED ON THE RELATIVE CONTRIBUTION OF SUCH LICENSED PRODUCT AND
EACH SUCH OTHER ACTIVE INGREDIENTS IN SUCH COMBINATION PRODUCT IN ACCORDANCE
WITH THE ABOVE FORMULA, AND SHALL TAKE INTO ACCOUNT IN GOOD FAITH ANY APPLICABLE
ALLOCATIONS AND CALCULATIONS THAT MAY HAVE BEEN MADE FOR THE SAME PERIOD IN
OTHER COUNTRIES.


C.     NOTWITHSTANDING THE FOREGOING, UPON EXPIRATION OF THE PRODUCT ROYALTY
TERM FOR A LICENSED PRODUCT, AVANT’S LICENSE WITH RESPECT TO THAT PARTICULAR
LICENSED PRODUCT WILL AUTOMATICALLY BECOME A FULLY PAID, PERPETUAL, IRREVOCABLE,
ROYALTY-FREE, EXCLUSIVE LICENSE.


4.5   SUBLICENSE FEES.


A.     FOR AMOUNTS RECEIVED PURSUANT TO SUBLICENSES GRANTED BY AVANT BEFORE THE
FIRST HUMAN STUDY PERFORMED UNDER AN IND, AN AMOUNT EQUAL [***] OF ALL
SUBLICENSE FEES FROM SUCH SUBLICENSES.


B.     FOR AMOUNTS RECEIVED PURSUANT TO SUBLICENSES GRANTED BY AVANT AFTER THE
FIRST HUMAN STUDY PERFORMED UNDER AN IND, AN AMOUNT EQUAL TO [***] OF ALL
SUBLICENSE FEES FROM SUCH SUBLICENSES.


4.6   GENERIC COMPETITION.  ROYALTY PAYMENTS DUE FOR A LICENSED PRODUCT UNDER
SECTIONS 4.4 AND 4.5 SHALL BE REDUCED ON A PRODUCT-BY-PRODUCT AND
COUNTRY-BY-COUNTRY BASIS BY [***] FOLLOWING THE FIRST BONA FIDE ARMS-LENGTH
COMMERCIAL SALE OF A GENERIC EQUIVALENT, WITH ALL SUCH REDUCTIONS CALCULATED ON
CALENDAR QUARTERLY BASIS.


4.7   ADDITIONAL THIRD PARTY LICENSES.  ROYALTIES DUE SELECT UNDER SECTION 4.4
OF THIS AGREEMENT SHALL BE REDUCED BY [***] OF THE AMOUNT OF ROYALTIES, IF ANY,
PAID TO A THIRD PARTY BY AVANT FOR A LICENSE THAT AVANT DETERMINES IN GOOD
FAITH, AFTER CONSULTATION WITH SELECT, IS NECESSARY TO

15


--------------------------------------------------------------------------------



RESEARCH, DEVELOP, MANUFACTURE OR COMMERCIALIZE A LICENSED PRODUCT; PROVIDED
THAT THE ROYALTIES DUE TO SELECT ARE NOT BELOW [***] OF THE ROYALTY OTHERWISE
PAYABLE FOR SUCH LICENSED PRODUCT.


4.8   RECORDS.  DURING THE TERM OF THIS AGREEMENT AND FOR THREE (3) YEARS AFTER
THE AGREEMENT EXPIRES OR IS TERMINATED, AVANT AGREES TO KEEP COMPLETE AND
ACCURATE RECORDS OF ITS, ITS AFFILIATES AND ITS SUBLICENSEES’ SALES AND NET
SALES OF LICENSED PRODUCTS UNDER THE LICENSE GRANTED IN THIS AGREEMENT, AS WELL
AS ALL SUBLICENSE FEES RECEIVED BY AVANT, IN SUFFICIENT DETAIL TO ENABLE THE
ROYALTIES PAYABLE UNDER THIS AGREEMENT TO BE DETERMINED. AVANT WILL PROVIDE TO
SELECT ON A SEMI-ANNUAL BASIS WRITTEN REPORTS THAT DETAIL ACTIVITY RELEVANT TO
THE LICENSE GRANTED UNDER THIS AGREEMENT AS DESCRIBED IN SECTION 4.9.  AVANT
WILL PERMIT AN INDEPENDENT CERTIFIED ACCOUNTANT SELECTED BY SELECT AND WHICH IS
REASONABLY ACCEPTABLE TO AVANT TO PERIODICALLY EXAMINE ALL BOOKS, LEDGERS, AND
RECORDS DURING REGULAR BUSINESS HOURS FOR THE PURPOSE OF AND TO THE EXTENT
NECESSARY TO VERIFY ANY REPORT REQUIRED UNDER THIS AGREEMENT. IN NO EVENT SHALL
SUCH INSPECTIONS BE CONDUCTED HEREUNDER MORE FREQUENTLY THAN ONCE EVERY SIX (6)
MONTHS.  SUCH ACCOUNTANT MUST HAVE EXECUTED AND DELIVERED TO AVANT A
CONFIDENTIALITY AGREEMENT AS REASONABLY REQUESTED BY AVANT, WHICH SHALL INCLUDE
PROVISIONS LIMITING SUCH ACCOUNTANT’S DISCLOSURE TO SELECT TO ONLY THE RESULTS
AND BASIS FOR SUCH RESULTS OF SUCH INSPECTION. IF THE AMOUNTS DUE TO SELECT ARE
DETERMINED TO HAVE BEEN UNDERPAID BY MORE THAN FIVE PERCENT (5%) OR $50,000,
WHICHEVER IS LESS, AVANT WILL PAY THE COST OF THE EXAMINATION AND ACCRUED
INTEREST AT A RATE EQUAL TO THE LESSER OF (A) THE PRIME RATE, AS PUBLISHED IN
THE WALL STREET JOURNAL, EASTERN UNITED STATES EDITION, PLUS ONE AND ONE-HALF
PERCENT (1.5%), ON THE LAST BUSINESS DAY PRECEDING THE DATE OF PAYMENT, OR
(B) THE HIGHEST RATE PERMITTED BY APPLICABLE LAW, CALCULATED ON THE NUMBER OF
DAYS SUCH PAYMENT IS DELINQUENT.


4.9   REPORTS.  WITHIN SIX (6) MONTHS AFTER THE EFFECTIVE DATE, AND FOR EVERY
SUBSEQUENT 6 MONTH PERIOD, AVANT REPRESENTS AND WARRANTS THAT IT WILL DELIVER TO
SELECT A TRUE AND ACCURATE WRITTEN REPORT, EVEN IF NO PAYMENTS ARE DUE SELECT,
GIVING THE FOLLOWING INFORMATION:


A.     THE QUANTITIES OF LICENSED PRODUCT THAT HAVE BEEN PRODUCED;


B.     THE TOTAL NET SALES FOR EACH LICENSED PRODUCT;


C.     ALL SUBLICENSE FEES RECEIVED BY AVANT;


D.     THE CALCULATION OF ROYALTIES THEREON;


E.     THE TOTAL ROYALTIES COMPUTED AND DUE SELECT; AND


F.      THE OCCURRENCE OF ANY MILESTONES UNDER SECTION 4.3.

16


--------------------------------------------------------------------------------



SIMULTANEOUSLY WITH THE DELIVERY OF EACH REPORT, AVANT MUST PAY TO SELECT ALL
MONIES, IF ANY, DUE FOR THE PERIOD OF EACH REPORT.


4.10 ON OR BEFORE EACH ANNIVERSARY OF THE EFFECTIVE DATE, IRRESPECTIVE OF HAVING
A FIRST COMMERCIAL SALE OR OFFER FOR SALE, AVANT MUST DELIVER TO SELECT A
WRITTEN PROGRESS REPORT AS TO AVANT’S, ITS AFFILIATES AND ANY SUBLICENSEE’S
EFFORTS AND ACCOMPLISHMENTS DURING THE PRECEDING YEAR IN DILIGENTLY
COMMERCIALIZING LICENSED PRODUCTS IN THE LICENSED TERRITORY AND AVANT’S, ITS
AFFILIATES AND, IF APPLICABLE, SUBLICENSEE’S COMMERCIALIZATION PLANS FOR THE
UPCOMING YEAR.


4.11 ALL AMOUNTS PAYABLE BY AVANT SHALL BE PAID BY WIRE TRANSFER TO AN ACCOUNT
SPECIFIED BY SELECT WITHOUT DEDUCTIONS FOR TAXES, ASSESSMENTS, FEES, OR CHARGES
OF ANY KIND.  THE PAYMENT OF ROYALTIES TO SELECT SHALL BE MADE USING A RATE OF
EXCHANGE OF THE CURRENCY OF THE COUNTRY FROM WHICH THE ROYALTIES ARE PAYABLE AS
PUBLISHED IN THE WALL STREET JOURNAL ON THE LAST DAY OF THE MONTH FOR WHICH SUCH
PAYMENT WAS DUE.


5 - PRODUCT DEVELOPMENT AND COMMERCIALIZATION


5.1   SUBJECT TO SECTION 5.2, ALL BUSINESS DECISIONS, INCLUDING, (I) THE
RESEARCH AND DEVELOPMENT OF LICENSED PRODUCTS, EXCEPT FOR THE SPECIFIC MANNER IN
WHICH SELECT CONDUCTS ITS OBLIGATIONS UNDER THE RESEARCH PROGRAM; (II) THE
MANUFACTURE OF A LICENSED PRODUCTS EITHER BY ITSELF OR THROUGH THIRD PARTIES;
AND (III) THE DESIGN, SALE, PRICE, PROMOTION AND ALL OTHER COMMERCIALIZATION
ACTIVITIES REGARDING LICENSED PRODUCTS, SHALL BE WITHIN THE SOLE DISCRETION OF
AVANT.


5.2   DILIGENCE OBLIGATIONS. IN DEVELOPING, COMMERCIALIZING AND MARKETING
LICENSED PRODUCTS, AVANT SHALL EXPEND REASONABLE, DILIGENT, GOOD FAITH EFFORTS
TO ACCOMPLISH SUCH OBJECTIVE AS AVANT WOULD USE WITH RESPECT TO A PRODUCT OWNED
OR CONTROLLED BY AVANT, OR TO WHICH AVANT HAS SIMILAR RIGHTS, WHICH PRODUCT IS
OF SIMILAR MARKET POTENTIAL AND IS AT A SIMILAR STAGE IN ITS DEVELOPMENT OR LIFE
AS IS SUCH LICENSED PRODUCT, TAKING INTO ACCOUNT ISSUES OF SAFETY, EFFICACY,
PRODUCT PROFILE, THE COMPETITIVENESS OF THE MARKETPLACE, THE PROPRIETARY
POSITION OF THE LICENSED PRODUCT, THE REGULATORY STRUCTURE INVOLVED,
PROFITABILITY OF THE LICENSED PRODUCT AND OTHER RELEVANT COMMERCIAL FACTORS.


5.3   TECHNOLOGY TRANSFER.  SELECT SHALL DISCLOSE TO AVANT IN WRITING ANY AND
ALL LICENSED SUBJECT MATTER DEVELOPED OR PREPARED OR OTHERWISE CONTROLLED BY
SELECT OR ANY OF ITS AFFILIATES, PROMPTLY AFTER THE DEVELOPMENT OR PREPARATION
OR ACQUISITION THEREOF, IN EACH CASE AS REASONABLY NECESSARY OR USEFUL FOR AVANT
TO EXERCISE THE LICENSE GRANTED TO IT PURSUANT TO SECTIONS 3.1.A AND 3.2.A. 
SELECT SHALL PROVIDE REASONABLE ASSISTANCE TO AVANT TO EFFECT THE TIMELY AND
ORDERLY TRANSFER OF SELECT’S KNOW-HOW TO AVANT FOR AVANT’S

17


--------------------------------------------------------------------------------



USE UNDER THE RESEARCH PROGRAM AND FOR USE IN AVANT’S RESEARCH, DEVELOPMENT,
MANUFACTURING ACTIVITIES AND COMMERCIALIZATION OF LICENSED PRODUCTS.


6 - DISCLAIMER OF WARRANTY


6.1   EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN SECTION 9, NEITHER SELECT
NOR AVANT MAKES ANY WARRANTIES, EXPRESS OR IMPLIED AND EXPRESSLY DISCLAIM ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


7 - TERM AND TERMINATION


7.1   TERM.  THIS AGREEMENT SHALL COMMENCE AS OF THE EFFECTIVE DATE AND, UNLESS
SOONER TERMINATED AS PROVIDED HEREIN, SHALL CONTINUE IN EFFECT ON A LICENSED
PRODUCT-BY-LICENSED PRODUCT BASIS, AND COUNTRY-BY-COUNTRY BASIS UNTIL THE DATE
ON WHICH SELECT IS NO LONGER ENTITLED TO RECEIVE A ROYALTY ON SUCH LICENSED
PRODUCT IN SUCH COUNTRY. UPON THERE BEING NO MORE SUCH PAYMENTS HEREUNDER FOR
ANY SUCH LICENSED PRODUCTS IN SUCH COUNTRY, THE LICENSE GRANTS CONTAINED IN
SECTION 3.1A AND 3.2 SHALL BECOME FULLY PAID UP WITH RESPECT TO SUCH LICENSED
PRODUCTS IN SUCH COUNTRY.


7.2   TERMINATION FOR BREACH.  EITHER PARTY MAY TERMINATE THIS AGREEMENT IN THE
EVENT THE OTHER PARTY SHALL HAVE MATERIALLY BREACHED OR DEFAULTED IN THE
PERFORMANCE OF ANY OF ITS MATERIAL OBLIGATIONS HEREUNDER, AND SUCH DEFAULT SHALL
HAVE CONTINUED FOR SIXTY (60) DAYS AFTER WRITTEN NOTICE THEREOF WAS PROVIDED TO
THE BREACHING PARTY BY THE NON-BREACHING PARTY (THE “NOTICE PERIOD”), PROVIDED,
HOWEVER, THAT THE NOTICE PERIOD SHALL BE SIX (6) MONTHS IN THE CASE OF A
MATERIAL BREACH BY AVANT OF ITS DILIGENCE OBLIGATIONS SET FORTH IN SECTION 5.2,
SUBJECT TO THE CONDITION THAT AVANT SHALL COMMENCE ACTION TO CURE SUCH BREACH
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH NOTICE AND SHALL DILIGENTLY
CONTINUE SUCH ACTIONS THEREAFTER.  ANY TERMINATION SHALL BECOME EFFECTIVE AT THE
END OF SUCH NOTICE PERIOD UNLESS THE BREACHING PARTY HAS CURED ANY SUCH BREACH
OR DEFAULT PRIOR TO THE EXPIRATION OF THE NOTICE PERIOD.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE FAILURE BY AVANT TO COMPLY WITH ITS DILIGENCE
OBLIGATIONS SET FORTH IN SECTION 5.2 FOR A PERIOD OF MORE THAN THREE (3) MONTHS
SHALL CONSTITUTE A MATERIAL BREACH OF THIS AGREEMENT.  TERMINATION OF THIS
AGREEMENT BY SELECT UNDER THIS SECTION 7.2 SHALL BE ON A COUNTRY-BY-COUNTRY AND
LICENSED PRODUCT-BY-LICENSED PRODUCT BASIS (AND NOT FOR THIS AGREEMENT AS A
WHOLE) IF THE MATERIAL BREACH GIVING RISE TO TERMINATION IS SPECIFIC TO ONE OR
MORE COUNTRIES OR ONE OR MORE LICENSED PRODUCTS (E.G., A ROYALTY DISPUTE FOR ONE
LICENSED PRODUCT IN ONE OR MORE COUNTRIES).


7.3   TERMINATION BY AVANT.  AVANT MAY TERMINATE THIS AGREEMENT ON A LICENSED
PRODUCT-BY-LICENSED PRODUCT OR COUNTRY-BY-COUNTRY BASIS OR IN ITS ENTIRETY OR AS
TO ANY PARTICULAR SELECT PATENT AT ANY TIME BY GIVING AT LEAST SIXTY

18


--------------------------------------------------------------------------------



(60) DAYS WRITTEN NOTICE OF SUCH TERMINATION TO SELECT.  FROM AND AFTER THE
EFFECTIVE DATE OF A TERMINATION WITH RESPECT TO A SELECT PATENT, SUCH SELECT
PATENT IN THE PARTICULAR COUNTRY SHALL CEASE TO BE WITHIN THE LICENSED SUBJECT
MATTER FOR ALL PURPOSES OF THIS AGREEMENT.


7.4   TERMINATION FOR BANKRUPTCY.  AVANT SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT FORTHWITH BY WRITTEN NOTICE TO SELECT IF SELECT IS DECLARED INSOLVENT
OR BANKRUPT BY A COURT OF COMPETENT JURISDICTION, IF A VOLUNTARY OR INVOLUNTARY
PETITION IN BANKRUPTCY IF FILED IN ANY COURT OF COMPETENT JURISDICTION AGAINST
SELECT AND SUCH PETITION IS NOT DISMISSED WITHIN NINETY (90) DAYS AFTER FILING,
OR IF SELECT SHALL MAKE OR EXECUTE AN ASSIGNMENT OF SUBSTANTIALLY ALL OF ITS
ASSETS FOR THE BENEFIT OF CREDITORS.


7.5   EFFECT OF TERMINATION. UPON A TERMINATION OF THIS AGREEMENT UNDER SECTION
7.2 BY SELECT, OR UNDER SECTION 7.3 BY AVANT, ALL RIGHTS AND OBLIGATIONS OF
SELECT AND AVANT SHALL TERMINATE, EXCEPT AS PROVIDED IN SECTION 7.6, PROVIDED
THAT THAT IN THE CASE THAT SUCH TERMINATION SHALL RELATE TO ONE OR MORE
COUNTRIES OR ONE OR MORE LICENSED PRODUCTS RATHER THAN THIS AGREEMENT IN ITS
ENTIRETY, THE RIGHTS AND OBLIGATIONS OF SELECT AND AVANT SHALL TERMINATE WITH
RESPECT TO SUCH TERMINATED COUNTRIES AND TERMINATED LICENSED PRODUCTS ONLY.


7.6   SURVIVING RIGHTS.  SUBJECT TO AND WITHOUT LIMITING ANYTHING CONTAINED IN
SECTION 7.5, SECTIONS 1,4, 7.5, 7.7, 7.8, 8, 10, 11.5, 12 AND 13SHALL SURVIVE
THE EXPIRATION AND ANY TERMINATION OF THIS AGREEMENT FOR ANY REASON.  EXCEPT AS
PROVIDED IN SECTION 7.5 AND THIS SECTION 7.6, ALL OTHER PROVISIONS OF THIS
AGREEMENT SHALL TERMINATE UPON THE EXPIRATION OR TERMINATION OF THIS AGREEMENT.


7.7   ACCRUED RIGHTS, SURVIVING OBLIGATIONS.  TERMINATION, RELINQUISHMENT OR
EXPIRATION OF THE AGREEMENT FOR ANY REASON SHALL BE WITHOUT PREJUDICE TO ANY
OBLIGATIONS WHICH SHALL HAVE ACCRUED PRIOR TO SUCH TERMINATION, RELINQUISHMENT
OR EXPIRATION, INCLUDING, WITHOUT LIMITATION, THE PAYMENT OBLIGATIONS UNDER
SECTIONS 2.5 AND 4 HEREOF AND ANY AND ALL DAMAGES ARISING FROM ANY BREACH
HEREUNDER.  SUCH TERMINATION, RELINQUISHMENT OR EXPIRATION SHALL NOT RELIEVE
EITHER PARTY FROM OBLIGATIONS THAT ARE EXPRESSLY INDICATED TO SURVIVE
TERMINATION OR EXPIRATION OF THE AGREEMENT.


7.8   TERMINATION NOT SOLE REMEDY.  TERMINATION IS NOT THE SOLE REMEDY UNDER
THIS AGREEMENT AND, WHETHER OR NOT TERMINATION IS EFFECTED, ALL OTHER REMEDIES
WILL REMAIN AVAILABLE EXCEPT AS AGREED TO OTHERWISE HEREIN.


7.9   SALE OF REMAINING LICENSED PRODUCTS.  IF THIS AGREEMENT IS TERMINATED FOR
ANY CAUSE, AVANT MAY SELL ALL LICENSED PRODUCTS IT HAS ON HAND AT THE DATE OF
TERMINATION IF IT PAYS EARNED ROYALTIES ON THOSE LICENSED PRODUCTS ACCORDING TO
THE TERMS OF SECTION 4..

19


--------------------------------------------------------------------------------



8- INDEMNIFICATION AND INSURANCE


8.1   EACH PARTY (THE “INDEMNIFYING PARTY”) HEREBY AGREES TO DEFEND, HOLD
HARMLESS AND INDEMNIFY THE OTHER PARTY AND ITS SUBLICENSEES, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS CONSULTANTS, SUCCESSORS,
HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS (“INDEMNITEES”) FROM AND AGAINST ANY
CLAIMS, DEMANDS, LOSSES AND EXPENSES (INCLUDING REASONABLE ATTORNEY FEES)
ARISING FROM THIRD PARTY CLAIMS TO THE EXTENT RELATING DIRECTLY TO A BREACH BY
THE INDEMNIFYING PARTY OF ANY OF ITS OBLIGATIONS, COVENANTS, REPRESENTATIONS OR
WARRANTIES SET FORTH IN THIS AGREEMENT.  IN ADDITION, AVANT AGREES TO DEFEND,
HOLD HARMLESS AND INDEMNIFY SELECT, AND ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS CONSULTANTS, SUCCESSORS, HEIRS, LEGAL REPRESENTATIVES AND ASSIGNS
(“INDEMNITEES”) FROM AND AGAINST ANY CLAIMS, DEMANDS, LOSSES AND EXPENSES
(INCLUDING REASONABLE ATTORNEY FEES) TO THE EXTENT ARISING FROM THIRD PARTY
CLAIMS RELATING DIRECTLY TO PERSONAL INJURIES SUFFERED IN CONNECTION WITH THE
USE OF A LICENSED PRODUCT.  NOTWITHSTANDING THE FOREGOING, NEITHER PARTY SHALL
HAVE ANY OBLIGATION TO PROVIDE INDEMNIFICATION UNDER THIS SECTION 8.1 FOR
CLAIMS, DEMANDS, LOSSES OR EXPENSES (INCLUDING REASONABLE ATTORNEY FEES) TO THE
EXTENT ARISING FROM THE GROSS NEGLIGENCE, RECKLESSNESS OR WILLFUL MISCONDUCT OF
ANY INDEMNITEES.


8.2   IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL, INDIRECT,
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR LOSS OF PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR
INJURY TO PERSONS OR PROPERTY) ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS OF WHETHER SUCH PARTY KNOWS OR
SHOULD KNOW OF THE POSSIBILITY OF SUCH DAMAGES. EACH PARTY AGREES TO GIVE THE
OTHER PARTY PROMPT WRITTEN NOTICE OF ANY CLAIMS MADE FOR WHICH THE OTHER PARTY
MIGHT BE LIABLE UNDER SECTION 8.1.  THE INDEMNIFYING PARTY SHALL HAVE THE
OPPORTUNITY TO DEFEND, NEGOTIATE, AND SETTLE SUCH CLAIMS; PROVIDED, HOWEVER,
THAT THE INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN THE DEFENSE OF
SUCH MATTER AND TO EMPLOY AT ITS EXPENSE COUNSEL TO ASSIST THEREIN.  THE PARTY
SEEKING INDEMNIFICATION SHALL PROVIDE THE INDEMNIFYING PARTY WITH SUCH
INFORMATION AND ASSISTANCE AS THE INDEMNIFYING PARTY MAY REASONABLY REQUEST, AT
THE EXPENSE OF THE INDEMNIFYING PARTY.


8.3   INSURANCE


A.     BEGINNING ON THE EFFECTIVE DATE, EACH PARTY SHALL, AT ITS SOLE COST AND
EXPENSE, PROCURE AND MAINTAIN COMMERCIAL GENERAL LIABILITY INSURANCE IN
APPROPRIATE AMOUNTS, AS DETERMINED BY THE BOARD OF SUCH PARTY, AND SUCH PARTY
SHALL HAVE THE OTHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS NAMED
AS ADDITIONAL INSURED PARTIES. THIS COMMERCIAL GENERAL LIABILITY INSURANCE SHALL
PROVIDE (I) PRODUCT LIABILITY COVERAGE; (II) BROAD FORM CONTRACTUAL LIABILITY
COVERAGE FOR SUCH PARTY’S INDEMNIFICATION UNDER THIS AGREEMENT; AND (III)
COVERAGE FOR LITIGATION COSTS. THE MINIMUM AMOUNTS OF INSURANCE COVERAGE
REQUIRED SHALL NOT BE

20


--------------------------------------------------------------------------------



CONSTRUED TO CREATE A LIMIT OF SUCH PARTY’S LIABILITY WITH RESPECT TO ITS
INDEMNIFICATION UNDER THIS AGREEMENT.


B.     EACH PARTY SHALL PROVIDE THE OTHER PARTY WITH WRITTEN EVIDENCE OF SUCH
INSURANCE UPON SUCH OTHER PARTY’S REQUEST. EACH PARTY SHALL PROVIDE THE OTHER
PARTY WITH WRITTEN NOTICE OF AT LEAST THIRTY (30) DAYS IN ADVANCE BEFORE THE
CANCELLATION, NON-RENEWAL OR MATERIAL CHANGE IN SUCH INSURANCE.


C.     EACH PARTY SHALL MAINTAIN SUCH COMMERCIAL GENERAL LIABILITY INSURANCE
BEYOND THE EXPIRATION OR TERMINATION OF THIS AGREEMENT DURING (I) THE PERIOD
THAT ANY LICENSED PRODUCT DEVELOPED PURSUANT TO THIS AGREEMENT IS BEING
COMMERCIALLY DISTRIBUTED OR SOLD BY AVANT OR BY A SUBLICENSEE OR AGENT OF AVANT;
AND (II) THE FIVE (5) YEAR PERIOD IMMEDIATELY AFTER SUCH PERIOD.


9- REPRESENTATIONS AND WARRANTIES


9.1   EACH OF THE PARTIES HEREBY REPRESENTS AND WARRANTS AND COVENANTS AS
FOLLOWS:


A.     THIS AGREEMENT IS A LEGAL AND VALID OBLIGATION BINDING UPON SUCH PARTY
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE AGREEMENT BY SUCH PARTY DOES NOT CONFLICT WITH ANY AGREEMENT,
INSTRUMENT OR UNDERSTANDING, ORAL OR WRITTEN, TO WHICH IT IS A PARTY OR BY WHICH
IT IS BOUND, NOR VIOLATE ANY LAW OR REGULATION OF ANY COURT, GOVERNMENTAL BODY
OR ADMINISTRATIVE OR OTHER AGENCY HAVING JURISDICTION OVER IT.


B.     EACH PARTY HAS NOT, AND DURING THE TERM OF THE AGREEMENT WILL NOT, GRANT
ANY RIGHT TO ANY THIRD PARTY RELATING TO ITS RESPECTIVE TECHNOLOGY IN THE FIELD
WHICH WOULD CONFLICT WITH THE RIGHTS GRANTED TO THE OTHER PARTY HEREUNDER.


C.     EACH PARTY OWNS OR OTHERWISE CONTROLS ALL OF THE RIGHTS, TITLE AND
INTEREST IN AND TO ITS PATENTS AND KNOW-HOW.


9.2   SELECT REPRESENTS, WARRANTS AND COVENANTS THAT AS OF THE EFFECTIVE DATE,
THE SELECT PATENTS ARE SET FORTH ON APPENDIX C, AND THERE ARE NO OTHER PATENTS
OWNED OR CONTROLLED BY SELECT OR ANY OF ITS AFFILIATES AS OF THE EFFECTIVE DATE
CONCERNING THE RESEARCH, DEVELOPMENT, MANUFACTURE, USE OR SALE OF LICENSED
PRODUCT OR OTHERWISE RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


9.3   PATENTS AND KNOW-HOW WARRANTIES.  TO THE BEST OF ITS KNOWLEDGE AS OF THE
EFFECTIVE DATE, EACH PARTY REPRESENTS AND WARRANTS THAT (I) KNOW-HOW AND ANY

21


--------------------------------------------------------------------------------



PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT RELATING TO THE FIELD OWNED OR
CONTROLLED BY SUCH PARTY ARE NOT CURRENTLY BEING INFRINGED BY ANY THIRD PARTY,
AND (II) THAT THE PRACTICE OF SUCH RIGHTS DOES NOT INFRINGE ANY PROPERTY RIGHT
OF ANY THIRD PARTY.


9.4   EXCLUSIVITY/NON-COMPETITION.


A.     SELECT SHALL NOT CONDUCT, HAVE CONDUCTED OR FUND ANY RESEARCH,
DEVELOPMENT, REGULATORY, MANUFACTURING OR COMMERCIALIZATION ACTIVITY DIRECTED TO
THE DISCOVERY, DEVELOPMENT OR COMMERCIALIZATION OF A VACCINE PRODUCT CONTAINING
AN ANTIGEN WHILE AVANT HAS THE RIGHT TO SELECT A SECOND LICENSED PRODUCT OR
THIRD LICENSE PRODUCT, EXCEPT AS IS PERMITTED FOR (I) A CANDIDATE ANTIGEN AS
PROVIDED BY SECTION 9.4B AND (II) AN EXCLUDED ANTIGEN.


B.     OTHER THAN WITH RESPECT TO THE FIRST LICENSED PRODUCT, AVANT SHALL HAVE
NO RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO A VACCINE PRODUCT CONTAINING A
CANDIDATE ANTIGEN UNLESS AVANT ELECTS TO CHOOSE SUCH CANDIDATE ANTIGEN FOR A
SECOND LICENSED PRODUCT OR THIRD LICENSED PRODUCT AS SET FORTH IN SECTION 3.5.
EXCEPT AS OTHERWISE SET FORTH HEREIN, DURING THE SIX (6) MONTH PERIOD FOLLOWING
THE EFFECTIVE DATE AND OTHER THAN WITH RESPECT TO AN EXCLUDED ANTIGEN, SELECT
SHALL BE PRECLUDED FROM CONDUCTING ANY RESEARCH, DEVELOPMENT, REGULATORY,
MANUFACTURING OR COMMERCIALIZATION ACTIVITY DIRECTED TO THE DISCOVERY,
DEVELOPMENT OR COMMERCIALIZATION OF A VACCINE PRODUCT CONTAINING AN ANTIGEN,
EITHER BY ITSELF OR WITH A THIRD PARTY. AFTER THE SIX (6) MONTH PERIOD FOLLOWING
THE EFFECTIVE DATE, SELECT MAY ENTER INTO AN AGREEMENT WITH A THIRD PARTY (BUT
NOT AN AFFILIATE) TO CONDUCT RESEARCH, DEVELOPMENT, REGULATORY, MANUFACTURING OR
COMMERCIALIZATION ACTIVITY DIRECTED TO THE DISCOVERY, DEVELOPMENT OR
COMMERCIALIZATION OF A VACCINE PRODUCT CONTAINING AN ANTIGEN, PROVIDED THAT
WHILE AVANT HAS THE RIGHT TO SELECT A SECOND LICENSED PRODUCT OR THIRD LICENSE
PRODUCT, SELECT SHALL NOTIFY AVANT IN WRITING PRIOR TO ENTERING INTO ANY SUCH
AGREEMENT WITH A THIRD PARTY, AND AVANT SHALL HAVE A ONE HUNDRED TWENTY (120)
DAY PERIOD TO SELECT SUCH ANTIGEN AS A TARGET ANTIGEN FOR THE SECOND LICENSED
PRODUCT OR THIRD LICENSED PRODUCT, AS THE CASE MAY BE.


IF (I) AVANT PROVIDES NOTICE TO SELECT IN WRITING THAT IT DOES NOT INTEND TO
SELECT SUCH ANTIGEN AS A SECOND LICENSED PRODUCT OR THIRD LICENSED PRODUCT, OR
(II) AFTER THE TERMINATION OF SUCH ONE HUNDRED TWENTY (120) DAY PERIOD AVANT HAS
NOT SELECTED SUCH ANTIGEN AS A TARGET ANTIGEN FOR THE SECOND LICENSED PRODUCT OR
THIRD LICENSED PRODUCT, THEN SELECT MAY ENTER INTO AN AGREEMENT WITH A THIRD
PARTY REGARDING SUCH ANTIGEN, PROVIDED THAT IF SELECT DOES NOT ENTER INTO SUCH
AGREEMENT WITH A THIRD PARTY DURING THE ONE HUNDRED TWENTY (120) DAY PERIOD
FOLLOWING THE EARLIER OF (I) OR (II) ABOVE, THEN SUCH ANTIGEN SHALL AGAIN BE
SUBJECT TO

22


--------------------------------------------------------------------------------



AVANT’S RIGHT TO SELECT SUCH ANTIGEN FOR A LICENSED PRODUCT AS SET FORTH ABOVE.


C.     DURING THE PERIOD DURING WHICH AVANT HAS THE RIGHT TO SELECT A SECOND
LICENSED PRODUCT OR THIRD LICENSE PRODUCT, SELECT MAY PROVIDE THE NOTICE TO
AVANT SET FORTH IN SECTION 9.4B REGARDING PROPOSED AGREEMENTS WITH THIRD PARTIES
NO MORE THAN THREE (3) TIMES PER YEAR.


9.5      COLLABORATION WITH THIRD PARTIES.  DURING THE TERM OF THIS AGREEMENT,
SELECT AND ITS AFFILIATES WILL NOT DIRECTLY DEVELOP OR ASSIST A THIRD PARTY IN
DEVELOPING A VACCINE PRODUCT THAT TARGETS A TARGET DISEASE OF A LICENSED PRODUCT
WHERE SUCH VACCINE PRODUCT WOULD BE DIRECTLY COMPETITIVE WITH THE LICENSED
PRODUCT.


10 - CONFIDENTIAL INFORMATION AND PUBLICATION


10.1    SELECT AND AVANT EACH AGREE THAT EACH PARTY (THE “RECEIVING PARTY”)
SHALL KEEP CONFIDENTIAL ALL INFORMATION OF THE OTHER PARTY (THE “DISCLOSING
PARTY”), INCLUDING WITHOUT LIMITATION INFORMATION REGARDING THE RESEARCH
PROGRAM, OR A DISCLOSING PARTY’S BUSINESS PLANS, STRATEGIES, TECHNOLOGIES,
MANUFACTURING, RESEARCH AND DEVELOPMENT, AND PRODUCTS (“CONFIDENTIAL
INFORMATION”) FURNISHED TO IT BY, OR OTHERWISE MADE AVAILABLE BY, THE DISCLOSING
PARTY PURSUANT TO THIS AGREEMENT; PROVIDED THAT A RECEIVING PARTY MAY DISCLOSE
THE CONFIDENTIAL INFORMATION OF A DISCLOSING PARTY TO ITS EMPLOYEES AND
CONSULTANTS WHO ARE REQUIRED TO HAVE ACCESS TO THE CONFIDENTIAL INFORMATION IN
CONNECTION WITH THE EXERCISE OF THE RECEIVING PARTY’S RIGHTS AND PERFORMANCE OF
OBLIGATIONS UNDER THIS AGREEMENT. THE RECEIVING PARTY AGREES THAT THE
CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY WILL BE (I) BE USED ONLY FOR
THE PURPOSES OF THIS AGREEMENT, AND (III) NOT BE DISCLOSED BY THE RECEIVING
PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, EXCEPT TO THE EXTENT
THAT THE RECIPIENT PARTY CAN ESTABLISH COMPETENT WRITTEN PROOF THAT SUCH
INFORMATION:


A.     WAS IN THE PUBLIC DOMAIN AT THE TIME OF DISCLOSURE;


B.     LATER BECAME PART OF THE PUBLIC DOMAIN THROUGH NO ACT OR OMISSION OF THE
RECEIVING PARTY, ITS EMPLOYEES, AGENTS, SUCCESSORS OR ASSIGNS;


C.     WAS LAWFULLY DISCLOSED TO THE RECEIVING PARTY BY A THIRD PARTY HAVING THE
RIGHT TO DISCLOSE IT;


D.     WAS ALREADY KNOWN BY THE RECEIVING PARTY AT THE TIME OF DISCLOSURE;


E.     WAS INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY; OR

23


--------------------------------------------------------------------------------



F.      IS REQUIRED BY LAW OR REGULATION TO BE DISCLOSED.


10.2    EACH PARTY’S OBLIGATION OF CONFIDENCE UNDER THIS AGREEMENT SHALL BE
FULFILLED BY USING AT LEAST THE SAME DEGREE OF CARE WITH THE OTHER PARTY’S
CONFIDENTIAL INFORMATION AS IT USES TO PROTECT ITS OWN CONFIDENTIAL INFORMATION,
BUT IN NO EVENT LESS THAN REASONABLE CARE. THIS OBLIGATION SHALL EXIST WHILE
THIS AGREEMENT IS IN FORCE AND FOR A PERIOD OF TEN (10) YEARS AFTER THE
AGREEMENT EXPIRES OR TERMINATES.


10.3    BEFORE EITHER PARTY MAKES ANY PUBLICATION OR OTHER PUBLIC DISCLOSURE OF
ANY TECHNOLOGY DEVELOPED IN CONNECTION WITH THE RESEARCH PROGRAM, THE PARTY
PROPOSING SUCH DISCLOSURE WILL SEND THE OTHER PARTY A COPY OF THE INFORMATION TO
BE DISCLOSED, AND WILL ALLOW THE OTHER PARTY SIXTY (60) DAYS FROM RECEIVING IT
TO DETERMINE WHETHER THE INFORMATION TO BE DISCLOSED CONTAINS SUBJECT MATTER FOR
WHICH PATENT PROTECTION SHOULD BE SOUGHT BEFORE DISCLOSURE, OR OTHERWISE
CONTAINS CONFIDENTIAL INFORMATION OF THE REVIEWING PARTY.  THE PARTY PROPOSING
DISCLOSURE WILL BE FREE TO PROCEED WITH THE DISCLOSURE UNLESS BEFORE THE
EXPIRATION OF SUCH 60 DAY PERIOD, THE REVIEWING PARTY NOTIFIES THE PARTY
PROPOSING DISCLOSURE THAT THE DISCLOSURE CONTAINS SUBJECT MATTER FOR WHICH
PATENT PROTECTION SHOULD BE SOUGHT OR CONFIDENTIAL INFORMATION OF THE REVIEWING
PARTY, AND THE PARTY PROPOSING PUBLICATION WILL THEN DELAY PUBLIC DISCLOSURE OF
THE INFORMATION OF AN ADDITIONAL PERIOD TO BE MUTUALLY AGREED UPON TO PERMIT THE
PREPARATION AND FILING OF A PATENT APPLICATION ON THE SUBJECT MATTER TO BE
DISCLOSED OR FOR THE PARTIES TO DETERMINE A MUTUALLY ACCEPTABLE MODIFICATION TO
THE PUBLICATION TO PROTECT ADEQUATELY THE CONFIDENTIAL INFORMATION OF THE
REVIEWING PARTY.  THE PARTY PROPOSING DISCLOSURE WILL AFTERWARDS BE FREE TO
PUBLISH OR DISCLOSE THE INFORMATION.  THE DETERMINATION OF AUTHORSHIP FOR ANY
PAPER WILL BE IN ACCORDANCE WITH ACCEPTED SCIENTIFIC PRACTICE.


11 – OWNERSHIP OF INTELLECTUAL PROPERTY AND
PATENT RIGHTS


11.1    COLLABORATIVE INVENTIONS.  COLLABORATIVE INVENTIONS SHALL BE EITHER
JOINTLY OWNED OR SOLELY OWNED BY THE PARTY FOR WHOM OWNERSHIP CAN BE ESTABLISHED
UNDER THE PROVISIONS OF U.S. PATENT LAW AND LICENSED AS PROVIDED HEREIN.


11.2    DISCLOSURE OF COLLABORATIVE INVENTIONS.  EACH PARTY SHALL PROMPTLY
DISCLOSE IN WRITING TO THE OTHER PARTY ALL COLLABORATION INVENTIONS MADE DURING
THE RESEARCH TERM.


11.3    PATENT FILINGS.


A.     AVANT COLLABORATIVE INVENTIONS.  AVANT SHALL HAVE THE FIRST RIGHT TO
PREPARE, FILE, PROSECUTE, OBTAIN AND MAINTAIN PATENT

24


--------------------------------------------------------------------------------



APPLICATIONS AND PATENTS ON AVANT COLLABORATION INVENTIONS WITH THE EXPENSES FOR
ANY SUCH PREPARATION, FILING, PROSECUTION AND MAINTENANCE TO BE BORNE BY AVANT.


B.     SELECT COLLABORATIVE INVENTIONS.  SELECT SHALL HAVE THE FIRST RIGHT TO
PREPARE, FILE, PROSECUTE, OBTAIN AND MAINTAIN (I) SELECT PATENTS THAT CLAIM THE
MANUFACTURE, USE, SALE OR IMPORTATION OF A LICENSED PRODUCT, AND (II) PATENT
APPLICATIONS AND PATENTS DISCLOSING SELECT COLLABORATION INVENTIONS, WITH THE
EXPENSES FOR ANY SUCH PREPARATION, FILING, PROSECUTION AND MAINTENANCE TO BE
BORNE BY SELECT.


C.     IN THE EVENT THAT EITHER PARTY ELECTS NOT TO EXERCISE ITS FIRST RIGHT TO
PREPARE, FILE, PROSECUTE, OBTAIN OR MAINTAIN PATENT APPLICATIONS AND PATENTS AS
DESCRIBED IN SECTIONS 11.3A OR 11.3B, SUCH PARTY SHALL SO NOTIFY THE OTHER PARTY
PROMPTLY IN WRITING AND IN GOOD TIME TO ENABLE SUCH OTHER PARTY TO MEET ANY
DEADLINES BY WHICH AN ACTION MUST BE TAKEN TO ESTABLISH OR PRESERVE ANY SUCH
RIGHTS IN PATENT RIGHTS.  FOLLOWING THE RECEIPT OF SUCH NOTICE, THE OTHER PARTY
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT ITS SOLE EXPENSE TO PREPARE,
FILE, PROSECUTE, OBTAIN AND MAINTAIN THE PATENT APPLICATIONS AND PATENTS
IDENTIFIED IN THE NOTICE ALL FOR ITS OWN BENEFIT, AND SUCH PATENT APPLICATIONS
AND PATENTS SHALL BE REMOVED FROM THE OPERATION OF THIS AGREEMENT.


11.4    ENFORCEMENT RIGHTS.


A.     DEFENSE AND SETTLEMENT OF THIRD PARTY CLAIMS.  IF A THIRD PARTY ASSERTS
THAT A PATENT OR OTHER RIGHT OWNED BY IT IS INFRINGED BY THE MANUFACTURE, USE OR
SALE OF ANY LICENSED PRODUCT (A “THIRD PARTY CLAIM”), AVANT SHALL HAVE THE RIGHT
TO BE SOLELY RESPONSIBLE FOR DEFENDING AGAINST ANY SUCH ASSERTIONS AT ITS COST
AND EXPENSE. IF AVANT ELECTS TO EXERCISE SUCH RIGHT, SELECT SHALL COOPERATE WITH
AVANT AT AVANT’S REQUEST AND SHALL HAVE THE RIGHT TO BE REPRESENTED BY COUNSEL
SELECTED AND PAID FOR BY SELECT.  IF AVANT ELECTS NOT TO EXERCISE SUCH RIGHT AS
TO SUCH THIRD PARTY CLAIM, SELECT SHALL HAVE THE RIGHT BUT NOT THE OBLIGATION TO
MANAGE SOLELY THE DEFENSE OF THE PARTIES AGAINST THE THIRD PARTY CLAIM AND AVANT
SHALL COOPERATE WITH SELECT AT SELECT’S REQUEST AND SHALL HAVE THE RIGHT TO BE
REPRESENTED BY COUNSEL SELECTED AND PAID FOR BY AVANT. THE PARTY THAT MANAGES
SOLELY THE DEFENSE OF THE PARTIES AGAINST THE THIRD-PARTY CLAIM SHALL ALSO HAVE
THE RIGHT TO SETTLE SUCH THIRD-PARTY CLAIM ON TERMS DEEMED APPROPRIATE BY SUCH
PARTY PROVIDED, HOWEVER, THAT (A) NEITHER PARTY SHALL SETTLE ANY THIRD-PARTY
CLAIM IN A MANNER THAT IS PREJUDICIAL TO THE LICENSE PRODUCTS, (B) SUCH PARTY
SHALL CONSULT WITH THE OTHER PARTY CONCERNING THE TERMS OF ANY SETTLEMENT
AGREEMENT BEFORE ENTERING INTO SUCH AN AGREEMENT, AND (C) NEITHER PARTY SHALL
SETTLE ANY SUCH THIRD-PARTY CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY.

25


--------------------------------------------------------------------------------



B.     INFRINGEMENT BY THIRD PARTIES OF LICENSED SUBJECT MATTER. IF ANY PATENT
LICENSED HEREUNDER IS INFRINGED BY A THIRD PARTY IN ANY COUNTRY IN CONNECTION
WITH THE MANUFACTURE, USE AND SALE OF A LICENSED PRODUCT IN SUCH COUNTRY, THE
PARTY TO THIS AGREEMENT FIRST HAVING KNOWLEDGE OF SUCH INFRINGEMENT SHALL
PROMPTLY NOTIFY THE OTHER IN WRITING.  THE NOTICE SHALL SET FORTH THE KNOWN
FACTS OF THAT INFRINGEMENT IN REASONABLE DETAIL.  AVANT SHALL HAVE THE PRIMARY
RIGHT, BUT NOT THE OBLIGATION, TO INSTITUTE, PROSECUTE, AND CONTROL ANY ACTION
OR PROCEEDING WITH RESPECT TO SUCH INFRINGEMENT OF THE PATENT, BY COUNSEL OF ITS
OWN CHOICE, AND SELECT SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO BE
REPRESENTED IN THAT ACTION BY COUNSEL OF ITS OWN CHOICE.  IF AVANT FAILS TO
BRING AN ACTION OR PROCEEDING WITHIN A PERIOD OF ONE HUNDRED EIGHTY (180) DAYS
AFTER A REQUEST BY SELECT TO DO SO, SELECT SHALL HAVE THE RIGHT TO BRING AND
CONTROL ANY SUCH ACTION BY COUNSEL OF ITS OWN CHOICE, AND AVANT SHALL HAVE THE
RIGHT TO BE REPRESENTED IN ANY SUCH ACTION BY COUNSEL OF ITS OWN CHOICE AT ITS
OWN EXPENSE.  IF ONE PARTY BRINGS ANY SUCH ACTION OR PROCEEDING, THE SECOND
PARTY AGREES TO BE JOINED AS A PARTY PLAINTIFF AND TO GIVE THE FIRST PARTY
REASONABLE ASSISTANCE AND AUTHORITY TO FILE AND PROSECUTE THE SUIT.  THE COSTS
AND EXPENSES OF THE PARTY BRINGING SUIT UNDER THIS SUBSECTION AND ANY DAMAGES OR
OTHER MONETARY AWARDS RECOVERED SHALL BE RETAINED BY THE PARTY BRINGING SUIT.  A
SETTLEMENT OR CONSENT JUDGMENT OR OTHER VOLUNTARY FINAL DISPOSITION OF A SUIT
UNDER THIS SUBSECTION MAY BE ENTERED INTO WITHOUT THE CONSENT OF THE PARTY NOT
BRINGING THE SUIT; PROVIDED THAT SUCH SETTLEMENT, CONSENT JUDGMENT OR OTHER
DISPOSITION DOES NOT ADMIT THE INVALIDITY OR UNENFORCEABILITY OF ANY PATENT
LICENSED HEREUNDER; AND PROVIDED FURTHER, THAT ANY RIGHTS TO CONTINUE THE
INFRINGING ACTIVITY IN SUCH SETTLEMENT, CONSENT JUDGMENT OR OTHER DISPOSITION
SHALL BE LIMITED TO THE LICENSED PRODUCT OR ACTIVITY THAT WAS THE SUBJECT OF THE
SUIT.


C.     GENERAL.  WITH RESPECT TO INFRINGEMENT OF THE PATENTS LICENSED HEREUNDER,
THE PARTIES SHALL CONSULT WITH EACH OTHER REGARDING THE INSTITUTION, PROSECUTION
AND CONTROL OF ANY ACTION OR PROCEEDING OF ANY OF THE PATENTS.


11.5    PATENT MARKING.  AVANT SHALL PERMANENTLY AND LEGIBLY MARK ALL PRODUCTS
AND DOCUMENTATION MANUFACTURED OR SOLD BY IT UNDER THIS AGREEMENT WITH A PATENT
NOTICE AS MAY BE PERMITTED OR REQUIRED UNDER TITLE 35, UNITED STATES CODE.


12– ALTERNATE DISPUTE RESOLUTION

Any dispute or controversy arising out of or relating to this Agreement, its
construction or its actual or alleged breach will be decided by mediation. If
the mediation does not result in a resolution of such dispute or controversy, it
will be finally decided by

26


--------------------------------------------------------------------------------


an appropriate method of alternate dispute resolution, including without
limitation, arbitration, conducted in Los Angeles, California, in accordance
with the Commercial Dispute Resolution Procedures of the American Arbitration
Association. The arbitration panel will include members knowledgeable in the
evaluation of Vaccine Products. Judgment upon the award rendered may be entered
in the highest court or forum having jurisdiction, state or federal. The
provisions of this Section 12 will not apply to decisions on the validity of
patent claims or to any dispute or controversy as to which any treaty or law
prohibits such arbitration. The decision of the arbitration must be sanctioned
by a court of law having jurisdiction to be binding upon and enforceable by the
parties.


13 - GENERAL


13.1    ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY AVANT, REGARDLESS OF
WHETHER SUCH ASSIGNMENT IS BY CONTRACT OR OPERATION OF LAW, WITHOUT THE PRIOR
WRITTEN CONSENT OF SELECT, WHICH WILL NOT BE UNREASONABLY WITHHELD.
NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY ASSIGN OR TRANSFER ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT WITHOUT CONSENT OF THE OTHER PARTY TO A
PARTY THAT SUCCEEDS TO ALL OR SUBSTANTIALLY ALL OF THAT PARTY’S BUSINESS OR
ASSETS WHETHER BY SALE, MERGER, OPERATION OF LAW OR OTHERWISE.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNEES. ANY
ASSIGNMENT IN VIOLATION OF THIS SECTION 13.1 WILL BE NULL AND VOID.


13.2    THIS AGREEMENT CONSTITUTES THE ENTIRE AND ONLY AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE LICENSED SUBJECT MATTER AND LICENSED PRODUCTS AND
ALL OTHER PRIOR NEGOTIATIONS; REPRESENTATIONS, AGREEMENTS, AND UNDERSTANDINGS
ARE SUPERSEDED. NO AGREEMENTS ALTERING OR SUPPLEMENTING THE TERMS OF THIS
AGREEMENT MAY BE MADE EXCEPT BY A WRITTEN DOCUMENT SIGNED BY BOTH PARTIES.

27


--------------------------------------------------------------------------------



13.3         ANY NOTICE REQUIRED BY THIS AGREEMENT MUST BE GIVEN BY PREPAID,
FIRST CLASS, CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND ADDRESSED TO:

In the case of SELECT, to:

 

Select Vaccines Limited

Suite 15, 545 St. Kilda Road

Melbourne 3004 Victoria

Australia

Attention: Martin Soust PhD, Managing Director

Fax: +613 9529 2622

Phone: +613 9529 8788

With a copy to:

Polsinelli Shalton Flanigan Suelthaus PC

180 N. Stetson Avenue

Suite 4525

Chicago, IL 60601

Attn:  Teddy Scott, Ph.D., Esq.

Fax: (312) 819-1910

Or in the case of AVANT to:

Avant Immunotherapeutics, Inc.
119 Fourth Avenue

Needham, MA 02494-2725, U.S.A.

Attn: Timothy Cooke, Ph.D., Chief Operating Officer

Fax: (781) 433-0262

with a copy to:

Goodwin | Procter LLP

Exchange Place

Boston, MA 02109

Attn:  Stuart M. Cable, Esq.

Fax:  1-617-523-1231


OR OTHER ADDRESSES AS MAY BE GIVEN FROM TIME TO TIME UNDER THE TERMS OF THIS
NOTICE PROVISION.


13.4    EACH PARTY MUST COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS
AND REGULATIONS IN CONNECTION WITH ITS ACTIVITIES PURSUANT TO THIS AGREEMENT.


13.5    EACH PARTY AGREES TO DO AND PERFORM ALL SUCH FURTHER ACTS AND THINGS AND
SHALL EXECUTE AND DELIVER SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS NECESSARY OR THAT THE OTHER PARTY REASONABLY MAY

28


--------------------------------------------------------------------------------



DEEM ADVISABLE TO CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT AND TO EVIDENCE, PERFECT OR OTHERWISE CONFIRM ITS RIGHTS HEREUNDER.


13.6    EACH PARTY IS AN INDEPENDENT CONTRACTOR UNDER THIS AGREEMENT.  NOTHING
CONTAINED HEREIN IS INTENDED OR IS TO BE CONSTRUED SO AS TO CONSTITUTE AVANT AND
SELECT AS PARTNERS, AGENTS OR JOINT VENTURERS.  NEITHER PARTY SHALL HAVE ANY
EXPRESS OR IMPLIED RIGHT OR AUTHORITY TO ASSUME OR CREATE ANY OBLIGATIONS ON
BEHALF OF OR IN THE NAME OF THE OTHER PARTY OR TO BIND THE OTHER PARTY TO ANY
CONTRACT, AGREEMENT OR UNDERTAKING WITH ANY THIRD PARTY.


13.7    THIS AGREEMENT WILL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE UNITED STATES OF AMERICA AND OF THE STATE OF NEW YORK.


13.8    FAILURE OF EITHER PARTY TO ENFORCE A RIGHT UNDER THIS AGREEMENT WILL NOT
ACT AS A WAIVER OF THAT RIGHT OR THE ABILITY TO LATER ASSERT THAT RIGHT RELATIVE
TO THE PARTICULAR SITUATION INVOLVED.


13.9    HEADINGS ARE INCLUDED IN THIS AGREEMENT FOR CONVENIENCE ONLY AND SHALL
NOT BE USED TO CONSTRUE THIS AGREEMENT.


13.10  IF ANY PART OF THIS AGREEMENT IS FOR ANY REASON FOUND TO BE
UNENFORCEABLE, ALL OTHER PARTS NEVERTHELESS REMAIN ENFORCEABLE.

29


--------------------------------------------------------------------------------



IN WITNESS OF THE ABOVE, THE PARTIES HAVE CAUSED THEIR DULY AUTHORIZED
REPRESENTATIVES TO EXECUTE THIS AGREEMENT AS OF THE DATE SET FORTH BELOW.

SELECT VACCINES LIMITED

AVANT IMMUNOTHERAPEUTICS, INC.

 

 

 

 

 

 

 

By : 

/S/ Martin Soust

 

By :

/S/ Una S. Ryan ,

 

 

 

 

 

Name :

Martin Soust

 

Name :

Una S. RyanPh. D.

 

 

 

 

 

Title :

Managing Director

 

Title :

President and CEO

 

 

 

 

 

Date :

10 February 2007

 

Date :

9 February 2007

 

 

 

 

 

 

 

 

HEPGENICS PTY LTD

 

 

 

 

 

 

 

 

 By : 

/S/ Martin Soust

 

 

 

 

 

 

Name :

Martin Soust

 

 

 

 

 

 

Title :

Director

 

 

 

 

 

 

Date :

10 February 2007

 

 

 

30


--------------------------------------------------------------------------------


APPENDIX A


[***]

31


--------------------------------------------------------------------------------


APPENDIX B

Target Disease and Target Antigen

Licensed Product

 

Target Disease

 

Target Antigen

First

 

Influenza

 

TBD

Second (if elected)

 

 

 

 

Third (if elected)

 

 

 

 

 

32


--------------------------------------------------------------------------------


APPENDIX C

SELECT PATENTS

[***]

33


--------------------------------------------------------------------------------